Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 1 of 82




                                             81,7('67$7(6',675,&7&2857
                                             6287+(51',675,&72))/25,'$
                                                )7/$8'(5'$/(',9,6,21 

                                            &$6(12FY6,1*+$/9DOOH

    (/,=$%(7+(%(/,1et al

                3ODLQWLIIV

    Y

    +($/7+,1685$1&(,1129$7,216,1&et al

    'HIHQGDQWV
                  
                                                  6(77/(0(17$*5((0(17

               7KLV6HWWOHPHQW$JUHHPHQWLVPDGHDQGHQWHUHGLQWRE\DQGEHWZHHQ3ODLQWLIIV(OL]DEHWK

    %HOLQ&KULVWRSKHU0LWFKHOO.HYLQ)XUPDQ0LWFKHOO.LUE\.DWKU\Q6YHQVRQ*DEULHOOH:DWVRQ

    -HVVH 0DQOH\ 5DQGDOO 6SLW]PHVVHU DQG 0LFKDHO (VFREDU ³3ODLQWLIIV´  IRU WKHPVHOYHV DQG WKH

    6HWWOHPHQW&ODVV0HPEHUV DVGHILQHGEHORZ RQWKHRQHKDQGDQG'HIHQGDQWV+HDOWK,QVXUDQFH

    ,QQRYDWLRQV,QF+HDOWK3ODQ,QWHUPHGLDULHV+ROGLQJV//&DQG0LFKDHO.RVORVNHRQWKHRWKHU

    KDQG FROOHFWLYHO\WKH³'HIHQGDQWV´ 

               3ODLQWLIIVDQG'HIHQGDQWVDUHHDFKD³3DUW\´WRWKLV6HWWOHPHQW$JUHHPHQWDQGDUHUHIHUUHG

    WRFROOHFWLYHO\KHUHLQDVWKH³3DUWLHV´

               6XEMHFWWRWKHWHUPVDQGFRQGLWLRQVVHWIRUWKKHUHLQDQGWRWKH&RXUW¶VDSSURYDOSXUVXDQWWR

    5XOH  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH WKH VHWWOHPHQW HPERGLHG LQ WKLV 6HWWOHPHQW

    $JUHHPHQWLVLQWHQGHGE\WKH3DUWLHVWREHDIXOODQGILQDOGLVSRVLWLRQRIWKH$FWLRQZLWKUHVSHFW

    WR'HIHQGDQWVDQGWRIXOO\ILQDOO\DQGIRUHYHUUHVROYHGLVFKDUJHGLVPLVVDQGVHWWOHWKH5HOHDVHG

    &ODLPVDJDLQVWWKH5HOHDVHG3DUWLHV




                                                                  
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 2 of 82

                                                               &$6(12FY6,1*+$/9DOOH


            7KH3DUWLHVDJUHHWKDWE\HQWHULQJLQWRWKLV6HWWOHPHQW'HIHQGDQWVDUHQRWDGPLWWLQJDQ\

    OLDELOLW\ IDXOW RU YLRODWLRQ RI ODZ  5DWKHU WKH 3DUWLHV DJUHH DQG DFNQRZOHGJH WKDW 'HIHQGDQWV

    YLJRURXVO\GHQ\DOODOOHJDWLRQVDQGFODLPVDVVHUWHGDJDLQVWWKHPEXWOLNH3ODLQWLIIVDUHHQWHULQJ

    LQWRWKH6HWWOHPHQWWRDYRLGWKHULVNEXUGHQDQGH[SHQVHRIFRQWLQXHGOLWLJDWLRQ

                                             ,      '(),1,7,216

            $VXVHGLQWKLV6HWWOHPHQW$JUHHPHQWDQGLWVH[KLELWVWKHIROORZLQJFDSLWDOL]HGWHUPVVKDOO

    KDYHWKHPHDQLQJVVHWIRUWKEHORZ,QWKHHYHQWRIDQ\LQFRQVLVWHQF\EHWZHHQDQ\GHILQLWLRQVHW

    IRUWKEHORZDQGDQ\GHILQLWLRQLQDQ\RWKHUGRFXPHQWUHODWHGWRWKH6HWWOHPHQWWKHGHILQLWLRQVHW

    IRUWKEHORZVKDOOFRQWURO

             D     ³$FWLRQ´PHDQVWKHFLYLODFWLRQFDSWLRQHGBelin v. Health Ins. Innovations, Inc1R

    FY6,1*+$/ 6')OD 

             E     ³&$)$1RWLFH´PHDQVWKHQRWLFHUHTXLUHGSXUVXDQWWRWKH&ODVV$FWLRQ)DLUQHVV

    $FW86&et seq

             F     ³&ODLP)RUP´PHDQVWKHIRUPVHQWWR6HWWOHPHQW&ODVV0HPEHUVDQGYROXQWDULO\

    UHWXUQHGDQGRUVXEPLWWHGE\3DUWLFLSDWLQJ6HWWOHPHQW&ODVV0HPEHUVZKRVHHNWRSDUWLFLSDWHLQ

    WKH6HWWOHPHQW&ODVV7KH&ODLP)RUPVKDOOUHTXLUHWKH6HWWOHPHQW&ODVV0HPEHUWRDIILUPKLVRU

    KHUGHVLUHWRSDUWLFLSDWHDQGWRSURYLGHRUFRQILUPFXUUHQWFRQWDFWLQIRUPDWLRQ7KH&ODLP)RUP

    VKDOODOVRUHTXLUHHDFK6HWWOHPHQW&ODVV0HPEHUZKRVHHNVWREHLQWKH0HGLFDO([SHQVH6XEFODVV

    WRFRQILUPXQGHUSHQDOW\RISHUMXU\WKDWKHRUVKHLQFXUUHGDQ8QFRYHUHG0HGLFDO([SHQVHGXULQJ

    WKH&ODVV3HULRG7KH&ODLP)RUPVKDOOUHTXLUHHDFK6HWWOHPHQW&ODVV0HPEHUZKRVHHNVWREH

    LQ WKH 7D[ 3HQDOW\ 6XEFODVV WR FRQILUP XQGHU SHQDOW\ RI SHUMXU\ WKDW KH RU VKH LQFXUUHG D 7D[

    3HQDOW\GXULQJWKH&ODVV3HULRG$FRS\RIWKH&ODLP)RUPLVDWWDFKHGDV([KLELW%




                                                          
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 3 of 82

                                                               &$6(12FY6,1*+$/9DOOH


             G     ³&ODVV&RXQVHO´PHDQV/HYLQH.HOORJJ/HKPDQ6FKQHLGHU*URVVPDQ//3DQG

    7KH'RVV)LUP//&WKHODZILUPVDSSRLQWHGDVFROHDGFODVVFRXQVHOE\WKH&RXUWLQLWV2UGHU

    GDWHG)HEUXDU\

             H     ³&ODVV3HULRG´PHDQVWKHSHULRGIURP-XQHWR3UHOLPLQDU\$SSURYDO

             I     ³&RQVLGHUDWLRQ´ RU ³&ODVV 3D\PHQW´ PHDQV WKH FDVK VXP RI  PLOOLRQ

     WKDWWKH+,,'HIHQGDQWVZLOOSD\LQWRWKH6HWWOHPHQW)XQGWRVHWWOHWKH$FWLRQLQ

    DFFRUGDQFHZLWKWKHWHUPVRIWKLV6HWWOHPHQW$JUHHPHQW)RUWKHDYRLGDQFHRIGRXEW0U.RVORVNH

    VKDOOQRWEHUHVSRQVLEOHIRUDQ\SRUWLRQRIWKH&RQVLGHUDWLRQRU&ODVV3D\PHQW2WKHUWKDQWKH

    &RQVLGHUDWLRQRU&ODVV3D\PHQW'HIHQGDQWVVKDOORZHQRDGGLWLRQDOPRQLHVRIDQ\NLQGXQGHU

    WKLV6HWWOHPHQW$JUHHPHQW

             J     ³&RXUW´PHDQVWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH6RXWKHUQ'LVWULFWRI)ORULGD

             K     ³'HIHQGDQWV´PHDQV L WKH+,,'HIHQGDQWVWKHLUSDUHQWVVXEVLGLDULHVDQGDIILOLDWHV

    DQGHDFKRIWKHLUFXUUHQWDQGIRUPHURIILFHUVGLUHFWRUVPDQDJHUVDQGHPSOR\HHVDQG LL 0LFKDHO

    .RVORVNH

             L     ³'LVWULEXWLRQ´ PHDQV WKH GLVWULEXWLRQ RI 1HW &RQVLGHUDWLRQ IURP WKH 6HWWOHPHQW

    )XQGWR3DUWLFLSDWLQJ6HWWOHPHQW&ODVV0HPEHUV$WWKHGLVFUHWLRQRIWKH6HWWOHPHQW$GPLQLVWUDWRU

    ZLWKWKHSULRUDSSURYDORIWKH3DUWLHV'LVWULEXWLRQVIRU3DUWLFLSDWLQJ6HWWOHPHQW&ODVV0HPEHUV

    PD\EHGLVWULEXWHGWR3DUWLFLSDWLQJ6HWWOHPHQW&ODVV0HPEHUV L LQPXOWLSOH'LVWULEXWLRQVRU LL 

    LQDVLQJOH'LVWULEXWLRQ

             M     ³(IIHFWLYH'DWH´RUWKHGDWHXSRQZKLFKWKH6HWWOHPHQWWDNHVHIIHFWPHDQVWKHGDWH

    RI)LQDO$SSURYDO

             N     ³(VFURZ$FFRXQW´PHDQVRQHRUPRUHVHSDUDWHHVFURZDFFRXQW V LQWRZKLFKWKH

    &RQVLGHUDWLRQ ZLOO EH GHSRVLWHG IRU WKH EHQHILW RI WKH 6HWWOHPHQW &ODVV XQWLO VXFK WLPH DV WKH




                                                         
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 4 of 82

                                                                 &$6(12FY6,1*+$/9DOOH


    &RQVLGHUDWLRQLVWUDQVIHUUHGSXUVXDQWWRWKHWHUPVRIWKLV6HWWOHPHQW$JUHHPHQW$OOIXQGVKHOGLQ

    WKH(VFURZ$FFRXQWVKDOOEHWKH6HWWOHPHQW)XQGDQGGHHPHGWREHLQWKHFXVWRG\RIWKH&RXUW

    DQG VKDOO UHPDLQ VXEMHFW WR WKH MXULVGLFWLRQ RI WKH &RXUW XQWLO VXFK WLPH DV WKH IXQGV VKDOO EH

    GLVEXUVHGSXUVXDQWWRWKHWHUPVRIWKLV6HWWOHPHQW$JUHHPHQWDQGRUIXUWKHURUGHURIWKH&RXUW

    7KH(VFURZ$JHQWVKDOOLQYHVWWKHIXQGVLQWKH(VFURZ$FFRXQWLQLQVWUXPHQWVRUDFFRXQWVEDFNHG

    E\WKHIXOOIDLWKDQGFUHGLWRIWKH8QLWHG6WDWHV*RYHUQPHQWRUIXOO\LQVXUHGE\WKH8QLWHG6WDWHV

    *RYHUQPHQWRUDQDJHQF\WKHUHRILQFOXGLQJD867UHDVXU\)XQGRUDEDQNDFFRXQWWKDWLVHLWKHU

    D  IXOO\ LQVXUHG E\ WKH )HGHUDO 'HSRVLW ,QVXUDQFH &RUSRUDWLRQ ³)',&´  RU E  VHFXUHG E\

    LQVWUXPHQWVEDFNHGE\WKHIXOOIDLWKDQGFUHGLWRIWKH8QLWHG6WDWHV*RYHUQPHQW$OOULVNVRIORVV

    UHODWHGWRWKHLQYHVWPHQWVKDOOEHERUQHVROHO\E\WKH6HWWOHPHQW)XQG,QWKHHYHQWWKLV6HWWOHPHQW

    $JUHHPHQWIDLOVIRUDQ\RIWKHUHDVRQVLGHQWLILHGLQ6HFWLRQ;EHORZWKHFRQWHQWVRIWKH(VFURZ

    $FFRXQWZLOOUHYHUWWRWKH+,,'HIHQGDQWVLQDFFRUGDQFHZLWKWKHWHUPVRIWKDW6HFWLRQ

             O      ³(VFURZ$JHQW´PHDQVWKHSHUVRQRULQVWLWXWLRQVHOHFWHGZLWKWKHDSSURYDORIDOO

    3DUWLHVWRUHFHLYHDQGKROGWKH6HWWOHPHQW)XQGXQGHUWKHWHUPVRIWKLV6HWWOHPHQW$JUHHPHQW7KH

    6HWWOHPHQW$GPLQLVWUDWRUPD\DFWDV(VFURZ$JHQW

             P      ³)LQDO $SSURYDO´ PHDQV WKH GDWH ZKHQ WKH RUGHU JUDQWLQJ ILQDO DSSURYDO RI WKH

    6HWWOHPHQW DQG HQWHULQJ MXGJPHQW WKH )LQDO 2UGHU DQG -XGJPHQW  ZLOO EH ILQDO DQG QR ORQJHU

    VXEMHFWWRDSSHDODQGVSHFLILFDOO\

                           LI QR DSSHDO LV WDNHQ WKHUHIURP WKH GDWH RQ ZKLFK WKH WLPH WR DSSHDO

    WKHUHIURP LQFOXGLQJDQ\SRWHQWLDOH[WHQVLRQRIWLPH KDVH[SLUHGRU

                           LIDQ\DSSHDOLVWDNHQWKHUHIURPWKHGDWHRQZKLFKDOODSSHDOVWKHUHIURP

    LQFOXGLQJSHWLWLRQVIRUUHKHDULQJRUUHDUJXPHQWSHWLWLRQVIRUUHKHDULQJHQEDQFDQGSHWLWLRQVIRU

    FHUWLRUDULRUDQ\RWKHUIRUPRIUHYLHZKDYHEHHQILQDOO\GLVSRVHGRIVXFKWKDWWKHWLPHWRDSSHDO




                                                           
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 5 of 82

                                                              &$6(12FY6,1*+$/9DOOH


    WKHUHIURP LQFOXGLQJ DQ\ SRWHQWLDO H[WHQVLRQ RI WLPH  KDV H[SLUHG LQ D PDQQHU UHVXOWLQJ LQ DQ

    DIILUPDQFHRIWKH)LQDO2UGHUDQG-XGJPHQW

               Q   ³)LQDO $SSURYDO +HDULQJ´ PHDQV WKH KHDULQJ KHOG E\ WKH &RXUW WR GHWHUPLQH

    ZKHWKHUWRHQWHUWKH)LQDO2UGHUDQG-XGJPHQW

               R   ³)LQDO 2UGHU DQG -XGJPHQW´ PHDQV DQ RUGHU JUDQWLQJ ILQDO DSSURYDO RI WKH

    6HWWOHPHQWDQGHQWHULQJMXGJPHQWVXEVWDQWLDOO\LQWKHIRUPRI([KLELW'KHUHWR

               S   ³)7&$FWLRQ´PHDQVWKHFLYLODFWLRQFDSWLRQHGFTC v. Simple Health Plans LLC

    1RFY*$</(6 6')OD 

               T   ³+,, 'HIHQGDQWV´ PHDQV +HDOWK ,QVXUDQFH ,QQRYDWLRQV ,QF +HDOWK 3ODQ

    ,QWHUPHGLDULHV+ROGLQJV//&DQG%HQHI\WW7HFKQRORJLHV,QF

               U   ³0HGLFDO([SHQVH6XEFODVV´PHDQVDOO6HWWOHPHQW&ODVV0HPEHUVZKRLQFXUUHG

    8QFRYHUHG0HGLFDO([SHQVH V 

               V   ³1DWLRQZLGH+HDOWK´PHDQV'RQLVL-D[,QFDND1DWLRQZLGH+HDOWKDND$WODQWLF

    +HDOWK

               W   ³1HW&RQVLGHUDWLRQ´PHDQVWKH6HWWOHPHQW)XQGOHVV  &RXUWDZDUGHGDWWRUQH\V¶

    IHHVDQGUHLPEXUVHPHQWRIDWWRUQH\V¶FRVWVDQGH[SHQVHV  1RWLFHDQG$GPLQLVWUDWLRQ([SHQVHV

     7D[HVLIDQ\  6HUYLFH$ZDUGVDQG  DQ\RWKHUFRVWVIHHVRUH[SHQVHVDSSURYHGE\WKH

    &RXUW

               X   ³1RWLFH´ RU ³&ODVV 1RWLFH´ PHDQV WKH 1RWLFH RI &ODVV $FWLRQ 6HWWOHPHQW WR EH

    SURYLGHGWRHDFK6HWWOHPHQW&ODVV0HPEHU6XEMHFWWRDSSURYDORIWKH&RXUWWKH1RWLFHVKDOOEH

    VXEVWDQWLDOO\LQWKHIRUPDWWDFKHGDV([KLELW$KHUHWRDQGVKDOOGHVFULEHIRU6HWWOHPHQW&ODVV

    0HPEHUVWKHUHTXLUHPHQWVIRUH[FOXGLQJRQHVHOIIURPWKH6HWWOHPHQWRUILOLQJDQGSXUVXLQJDQ




                                                        
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 6 of 82

                                                              &$6(12FY6,1*+$/9DOOH


    REMHFWLRQ7KH6HWWOHPHQW$GPLQLVWUDWRUVKDOOFDXVHWKH1RWLFHWREHVHQWWRHDFK6HWWOHPHQW&ODVV

    0HPEHULQDFFRUGDQFHZLWKWKHQRWLFHSURFHGXUHVGHVFULEHGLQ6HFWLRQ9,

             Y      ³1RWLFHDQG$GPLQLVWUDWLRQ([SHQVHV´PHDQVDOOFRVWVIHHVDQGH[SHQVHVLQFXUUHG

    E\WKH6HWWOHPHQW$GPLQLVWUDWRUDQGRUDQ\PDLOLQJDJHQWVUHWDLQHGE\6HWWOHPHQW$GPLQLVWUDWRU

    LQFRQQHFWLRQZLWKSURYLGLQJ1RWLFHWRWKH6HWWOHPHQW&ODVVDQGGLVWULEXWLQJWKH1HW&RQVLGHUDWLRQ

    WR 3DUWLFLSDWLQJ 6HWWOHPHQW &ODVV 0HPEHUV LQFOXGLQJ EXW QRW OLPLWHG WR FRVWV RI SULQWLQJ DQG

    SURYLGLQJQRWLFHWRSHUVRQVLQWKH6HWWOHPHQW&ODVVLQFOXGLQJEXWQRWOLPLWHGWRFRVWVIRU'LUHFW

    1RWLFH DQG WKH 6HWWOHPHQW :HEVLWH DOO RI ZKLFK DUH GHILQHG LQ 6HFWLRQ 9, EHORZ  FRVWV RI

    DGPLQLVWHULQJ WKH 6HWWOHPHQW LQFOXGLQJ EXW QRW OLPLWHG WR WKH FRVW RI SULQWLQJ DQG PDLOLQJ

    VHWWOHPHQWSD\PHQWVDQGFRVWVRIUHYLHZLQJ&ODLP)RUPVDQGYHULI\LQJLQIRUPDWLRQWKHUHLQ

             Z      ³2EMHFWLRQ 'HDGOLQH´ VKDOO EH WKH GDWH VHW E\ WKH &RXUW IRU 6HWWOHPHQW &ODVV

    0HPEHUVWRSURYLGHQRWLFHWRWKH&RXUWRIWKHLUREMHFWLRQWRWKLV6HWWOHPHQWZKLFKVXEMHFWWR&RXUW

    DSSURYDO VKDOO EH  GD\V IURP 3UHOLPLQDU\ $SSURYDO EXW LQ DQ\ HYHQW DW OHDVW  GD\V DIWHU

    3UHOLPLQDU\$SSURYDODQGDWOHDVWGD\VEHIRUHWKH)LQDO$SSURYDO+HDULQJ

             [      ³2SW2XW'HDGOLQH´VKDOOEHWKHGDWHVHWE\WKH&RXUWIRU6HWWOHPHQW&ODVV0HPEHUV

    WRSURYLGHWKH6HWWOHPHQW$GPLQLVWUDWRUZLWKQRWLFHRIWKHLUGHVLUHWRRSWRXWRIWKLV6HWWOHPHQW

    ZKLFKVXEMHFWWR&RXUWDSSURYDOVKDOOEHGD\VIURP3UHOLPLQDU\$SSURYDOEXWLQDQ\HYHQWDW

    OHDVWGD\VDIWHU3UHOLPLQDU\$SSURYDODQGDWOHDVWGD\VEHIRUHWKH)LQDO$SSURYDO+HDULQJ

             \      ³3DUWLFLSDWLQJ6HWWOHPHQW&ODVV0HPEHUV´PHDQVWKRVH6HWWOHPHQW&ODVV0HPEHUV

    ZKRWLPHO\VXEPLWDYDOLG&ODLP)RUPDQGGRQRWWLPHO\DQGYDOLGO\UHTXHVWH[FOXVLRQIURPWKH

    6HWWOHPHQW

             ]      ³3UHOLPLQDU\$SSURYDO´PHDQVWKHGDWHRQZKLFKWKH&RXUWHQWHUVWKH3UHOLPLQDU\

    $SSURYDO2UGHU




                                                         
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 7 of 82

                                                             &$6(12FY6,1*+$/9DOOH


             DD    ³3UHOLPLQDU\$SSURYDO2UGHU´PHDQVWKHRUGHUE\WKH&RXUWJUDQWLQJSUHOLPLQDU\

    DSSURYDORIWKLV6HWWOHPHQW$JUHHPHQWVXEVWDQWLDOO\LQWKHIRUPDWWDFKHGKHUHWRDV([KLELW&

             EE    7KH³5HFHLYHU´PHDQV0LFKDHO,*ROGEHUJDVWKH&RXUWDSSRLQWHGUHFHLYHURYHU

    WKH 6LPSOH +HDOWK 5HFHLYHUVKLS (QWLWLHV LQ WKH )7& $FWLRQ  7R WKH H[WHQW WKH )7& $FWLRQ¶V

    5HFHLYHUVKLSLVWHUPLQDWHGRURWKHUZLVHHQGVSULRUWRWKHFRPSOHWLRQRIQRWLFHDQGDGPLQLVWUDWLRQ

    RIWKLV6HWWOHPHQW$JUHHPHQWWKHQWKH³5HFHLYHU´VKDOOPHDQ0LFKDHO,*ROGEHUJ(VT

             FF    ³5HOHDVHG&ODLPV´PHDQVDQ\DQGDOOFODLPVFDXVHVRIDFWLRQVXLWVREOLJDWLRQV

    GHEWVGHPDQGVDJUHHPHQWVSURPLVHVOLDELOLWLHVGDPDJHVORVVHVFRQWURYHUVLHVFRVWVH[SHQVHV

    UHIXQGVUHLPEXUVHPHQWVUHVWLWXWLRQDQGDWWRUQH\V¶IHHVRIDQ\QDWXUHZKDWVRHYHUZKHWKHUDULVLQJ

    XQGHUIHGHUDOODZVWDWHODZORFDOODZFRPPRQODZRUHTXLW\VWDWHRUIHGHUDODQWLWUXVWODZVDQ\

    VWDWH¶V FRQVXPHU SURWHFWLRQ ODZV XQMXVW HQULFKPHQW FRQWUDFW UXOH UHJXODWLRQ DQ\ UHJXODWRU\

    SURPXOJDWLRQ LQFOXGLQJEXWQRWOLPLWHGWRDQ\RSLQLRQRUGHFODUDWRU\UXOLQJ RUDQ\RWKHUODZ

    LQFOXGLQJ8QNQRZQ&ODLPVZKHWKHUVXVSHFWHGRUXQVXVSHFWHGDVVHUWHGRUXQDVVHUWHGIRUHVHHQRU

    XQIRUHVHHQDFWXDORUFRQWLQJHQWOLTXLGDWHGRUXQOLTXLGDWHGSXQLWLYHRUFRPSHQVDWRU\WKDWZHUH

    DGYDQFHGLQWKH$FWLRQRUWKDWDUHUHODWHGWRWKHIDFWVWUDQVDFWLRQVHYHQWVRFFXUUHQFHVDFWVRU

    RPLVVLRQVDOOHJHGLQWKH$FWLRQDQGFRXOGKDYHEHHQDGYDQFHGLQWKH$FWLRQDVRIWKHGDWHRIWKH

    )LQDO2UGHUDQG-XGJPHQW H[FOXGLQJIRUDYRLGDQFHRIGRXEWDQ\FODLPVWRHQIRUFHWKH6HWWOHPHQW

    RUWKH)LQDO2UGHUDQG-XGJPHQW +RZHYHU5HOHDVHG&ODLPVVKDOOQRWLQFOXGHDQ\FODLPVKHOG

    E\WKH5HFHLYHUUHODWLQJWRFRPPLVVLRQVRURWKHUPRQLHVWKDWWKH+,,'HIHQGDQWVDQGRU%HQHI\WW

    KDYHFROOHFWHGKROGRUPD\FROOHFWLQWKHIXWXUHUHODWLQJWRSURGXFWVVROGE\DQ\RIWKH6LPSOH

    +HDOWK5HFHLYHUVKLS(QWLWLHV1RUVKDOOWKH5HOHDVHG&ODLPVLQFOXGHWKHUHOHDVHRIDQ\FODLPVKHOG

    E\6HWWOHPHQW&ODVV0HPEHUVZKRDUHSDUWRIWKH6LPSOH+HDOWK&ODVV DVWKDWWHUPLVGHILQHGLQ

    WKH&RXUW¶V)HEUXDU\2UGHURQ0RWLRQIRU&ODVV&HUWLILFDWLRQ WRGLVWULEXWLRQVRURWKHU




                                                       
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 8 of 82

                                                              &$6(12FY6,1*+$/9DOOH


    FRQVLGHUDWLRQPDGHRUWREHPDGHE\WKH5HFHLYHU7KH3DUWLHVDJUHHWKDWFODLPVIRUYLRODWLRQV

    RI WKH 7HOHSKRQH &RQVXPHU 3URWHFWLRQ $FW  86&   HW VHT RU VWDWH FRXUW DQDORJXHV

    DJDLQVWWKH+,,'HIHQGDQWVDUHQRWDIIHFWHGE\WKLV6HWWOHPHQW

             GG    ³5HOHDVHG 3DUWLHV´ PHDQV 'HIHQGDQWV WKH 6HWWOHPHQW &ODVV 0HPEHUV LQFOXGLQJ

    WKH 6HWWOHPHQW &ODVV 5HSUHVHQWDWLYHV ZKR GR QRW WLPHO\ RSW RXW RI WKH 6HWWOHPHQW DQG &ODVV

    &RXQVHO

             HH    ³5HOHDVLQJ3DUWLHV´PHDQV'HIHQGDQWVWKH6HWWOHPHQW&ODVV0HPEHUVLQFOXGLQJ

    WKH 6HWWOHPHQW &ODVV 5HSUHVHQWDWLYHV ZKR GR QRW WLPHO\ RSW RXW RI WKH 6HWWOHPHQW DQG &ODVV

    &RXQVHO

             II    ³6HUYLFH$ZDUG´VKDOOKDYHWKHPHDQLQJDVFULEHGWRLWLQ6HFWLRQ,9 F 

             JJ    ³6HWWOHPHQW´PHDQVWKHUHVROXWLRQRIWKH$FWLRQLQDFFRUGDQFHZLWKWKHWHUPVDQG

    SURYLVLRQVRIWKLV6HWWOHPHQW$JUHHPHQW

             KK    ³6HWWOHPHQW $GPLQLVWUDWRU´ PHDQV -1' &ODVV $FWLRQ $GPLQLVWUDWLRQ DQGRU DQ\

    WKLUGSDUW\FKRVHQE\WKH3DUWLHVZLWKH[SHUWLVHLQWKHDGPLQLVWUDWLRQRIFODVVDFWLRQVHWWOHPHQWV

             LL    ³6HWWOHPHQW$JUHHPHQW´PHDQVWKLV6HWWOHPHQW$JUHHPHQWDQGLWVH[KLELWV

             MM    ³6HWWOHPHQW&ODVV´RU³&ODVV´VKDOOPHDQWKRVHFODVVHVFHUWLILHGE\WKH&RXUWLQLWV

    2UGHURQ0RWLRQIRU&ODVV&HUWLILFDWLRQGDWHG)HEUXDU\DQGDVGHILQHGLQSDUDJUDSK

    RIWKHRSHUDWLYH7KLUG$PHQGHG&RPSODLQW

             NN    ³6HWWOHPHQW &ODVV 0HPEHUV´ PHDQV WKRVH SHUVRQV ZKR DUH PHPEHUV RI WKH

    6HWWOHPHQW&ODVV([FOXGHGIURPWKH6HWWOHPHQW&ODVV0HPEHUVDUHWKH-XGJHWRZKRPWKH$FWLRQ

    LVDVVLJQHGDQGDQ\PHPEHURIWKH-XGJH¶VVWDIIDQGLPPHGLDWHIDPLO\WKH+,,'HIHQGDQWVDQG

    WKHLUGLUHFWRUVRIILFHUVHPSOR\HHVRULQGHSHQGHQWFRQWUDFWRUV0LFKDHO.RVORVNHDQGWKHIRUPHU

    GLUHFWRUVRIILFHUVHPSOR\HHVRULQGHSHQGHQWFRQWUDFWRUVRI6LPSOH+HDOWKRU1DWLRQZLGH+HDOWK




                                                        
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 9 of 82

                                                              &$6(12FY6,1*+$/9DOOH


             OO    ³6HWWOHPHQW&ODVV5HSUHVHQWDWLYHV´PHDQV3ODLQWLIIV(OL]DEHWK%HOLQ&KULVWRSKHU

    0LWFKHOO .HYLQ )XUPDQ 0LWFKHOO .LUE\ .DWKU\Q 6YHQVRQ *DEULHOOH :DWVRQ -HVVH 0DQOH\

    5DQGDOO6SLW]PHVVHUDQG0LFKDHO(VFREDU

             PP  ³6HWWOHPHQW)XQG´PHDQVWKH&RQVLGHUDWLRQGHSRVLWHGLQWKH(VFURZ$FFRXQWDQG

    DQ\LQWHUHVWRUGLYLGHQGVWKDWPD\DFFUXHWKHUHRQ

             QQ    ³6LPSOH +HDOWK 5HFHLYHUVKLS (QWLWLHV´ PHDQV 6LPSOH +HDOWK 3ODQV //& +HDOWK

    %HQHILWV 2QH //& +HDOWK &HQWHU 0DQDJHPHQW //& ,QQRYDWLYH &XVWRPHU &DUH //& 6LPSOH

    ,QVXUDQFH /HDG //& 6HQLRU %HQHILWV 2QH //& DQG HDFK RI WKHLU VXEVLGLDULHV DIILOLDWHV DQG

    VXFFHVVRUV

             RR    ³7D[´RU³7D[HV´PHDQDQ\DQGDOOWD[HVIHHVOHYLHVGXWLHVWDULIIVLPSRVWVDQG

    RWKHU FKDUJHV RI DQ\ NLQG WRJHWKHU ZLWK DQ\ DQG DOO LQWHUHVW SHQDOWLHV DGGLWLRQV WR WD[ DQG

    DGGLWLRQDODPRXQWVLPSRVHGZLWKUHVSHFWWKHUHWR LIDQ\LPSRVHGE\DQ\JRYHUQPHQWDODXWKRULW\

             SS    ³7D[3HQDOW\´PHDQVDQ\WD[SHQDOW\ L LPSRVHGE\WKH,QWHUQDO5HYHQXH6HUYLFH

    DJDLQVWLQGLYLGXDOVZLWKRXW$&$FRPSOLDQWKHDOWKLQVXUDQFH LL DQGSDLGE\D6HWWOHPHQW&ODVV

    0HPEHU LLL GXULQJWKH&ODVV3HULRG

             TT    ³7D[ 3HQDOW\ 6XEFODVV´ PHDQV DOO 6HWWOHPHQW &ODVV 0HPEHUV ZKR LQFXUUHG D

    SHQDOW\XQGHUWKH$&$¶VLQGLYLGXDOPDQGDWHSURYLVLRQV

             UU    ³8QFRYHUHG 0HGLFDO ([SHQVHV´ PHDQV PHGLFDO H[SHQVHV L  LQFXUUHG E\ D

    6HWWOHPHQW&ODVV0HPEHU LL GXULQJWKH&ODVV3HULRG LLL IRUZKLFKWKH6HWWOHPHQW&ODVV0HPEHU

    PDGHDFODLPIRUUHLPEXUVHPHQWEXW LY ZKRVHFODLPZDVUHMHFWHGLQZKROHRULQSDUW

             VV    ³8QNQRZQ&ODLPV´PHDQVDQ\DQGDOO5HOHDVHG&ODLPVWKDW3ODLQWLIIVDQGRUDQ\

    RWKHU6HWWOHPHQW&ODVV0HPEHUGRHVQRWNQRZRUVXVSHFWWRH[LVWLQKHUKLVRULWVIDYRUDWWKH

    WLPHRIWKHUHOHDVHRIWKH5HOHDVHG3DUWLHVZKLFKLINQRZQE\KLPKHURULWPLJKWKDYHDIIHFWHG




                                                         
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 10 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


   KHUKLVRULWVGHFLVLRQ V ZLWKUHVSHFWWRWKH6HWWOHPHQWLQFOXGLQJWKHGHFLVLRQWRVHHNH[FOXVLRQ

   IURPRUREMHFWWRWKH6HWWOHPHQW

                                    ,,     7+(6(77/(0(17&/$66

           7KH&ODVVHVZHUHFHUWLILHGE\WKH&RXUWLQLWV2UGHURQ0RWLRQIRU&ODVV&HUWLILFDWLRQGDWHG

   )HEUXDU\3ODLQWLIIVVKDOOVHHNDQG'HIHQGDQWVVKDOOQRWRSSRVH3UHOLPLQDU\$SSURYDO

   DQGWKHQ)LQDO$SSURYDORIWKLV6HWWOHPHQW$JUHHPHQW,IWKH6HWWOHPHQW$JUHHPHQWLVQRWILQDOO\

   DSSURYHGE\WKH&RXUWIRUDQ\UHDVRQZKDWVRHYHUWKHQWKLV6HWWOHPHQW$JUHHPHQWZLOOEHYRLG

   VXEMHFWWR6HFWLRQ;EHORZDQGQRGRFWULQHRIZDLYHUHVWRSSHORUSUHFOXVLRQZLOOEHDVVHUWHGLQ

   DQ\ IXUWKHU OLWLJDWHG SURFHHGLQJV LQ WKLV $FWLRQ  1R DJUHHPHQWV PDGH E\ RU HQWHUHG LQWR E\

   'HIHQGDQWV LQ FRQQHFWLRQ ZLWK WKH 6HWWOHPHQW $JUHHPHQW PD\ EH XVHG E\ 3ODLQWLIIV DQ\

   6HWWOHPHQW&ODVV0HPEHURUDQ\RWKHUSHUVRQWRHVWDEOLVKDQ\RIWKHHOHPHQWVRIOLDELOLW\LQDQ\

   IXUWKHUOLWLJDWHGSURFHHGLQJVZKHWKHULQWKH$FWLRQRUDQ\RWKHUMXGLFLDOSURFHHGLQJ

                            ,,,          6(77/(0(17&216,'(5$7,21

            D     ,QFRQVLGHUDWLRQRIWKHUHOHDVHVFRYHQDQWVDQGRWKHUDJUHHPHQWVVHWIRUWKLQWKLV

   6HWWOHPHQW$JUHHPHQWWKH+,,'HIHQGDQWVVKDOOSD\WKH&RQVLGHUDWLRQLQWRWKH(VFURZ$FFRXQW

   E\ FKHFN RU ZLUH WUDQVIHU ZLWKLQ  GD\V DIWHU 3UHOLPLQDU\ $SSURYDO RU RQ )HEUXDU\  

   ZKLFKHYHULVODWHUSURYLGHGWKDWDWOHDVWGD\VSULRUWRSD\PHQWRIWKLV&RQVLGHUDWLRQWKH+,,

   'HIHQGDQWVKDYHUHFHLYHGIURPWKH(VFURZ$JHQWZULWWHQLQVWUXFWLRQVVSHFLI\LQJWKHSD\HHWD[,'

   QXPEHUZLUHWUDQVIHULQVWUXFWLRQVDQGRUSK\VLFDODGGUHVVIRUGHOLYHU\RIWKHFKHFNZLWKDFRQWDFW

   SHUVRQQDPHDQGSKRQHQXPEHUDQGDQH[HFXWHG:IRUP LIQHFHVVDU\ )RUDYRLGDQFHRIDQ\

   GRXEWWKH+,,'HIHQGDQWVVKDOOQRWEHREOLJDWHGWRSD\DQ\SRUWLRQRIWKH&RQVLGHUDWLRQSULRUWR

   )HEUXDU\




                                                      
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 11 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


             E    2WKHUWKDQWKH&RQVLGHUDWLRQ'HIHQGDQWVVKDOORZHQRDGGLWLRQDOPRQLHVRIDQ\

   NLQGXQGHUWKLV6HWWOHPHQW$JUHHPHQW)RUWKHDYRLGDQFHRIGRXEW'HIHQGDQW.RVORVNHVKDOOQRW

   EHUHVSRQVLEOHIRUSD\LQJDQ\SRUWLRQRIWKH&RQVLGHUDWLRQ

             F    :LWKLQGD\VRIWKH(IIHFWLYH'DWHWKH+,,'HIHQGDQWVDJUHHWRWKHIROORZLQJ

   EXVLQHVVSUDFWLFHFKDQJHVWRWKHH[WHQWQRWDOUHDG\LPSOHPHQWHG

                       D  5HTXLUHDJHQWVDQGGLVWULEXWRUVRIOLPLWHGEHQHILWLQGHPQLW\DQGDQFLOODU\
                           SURGXFWVWRUHFRUGDQGPDLQWDLQDOOVDOHVFDOOV
                       E  (QJDJH RXWVLGH YHQGRUV WR FRQGXFW VHFUHW VKRSSHU LQYHVWLJDWLRQV IRU WKH
                           SXUSRVHRIGHWHFWLQJGHFHSWLYHRUIUDXGXOHQWVDOHVSUDFWLFHV
                       F  :KHUHWKHZHEVLWHRIWKH+,,'HIHQGDQWVRUDQ\RILWVGLVWULEXWRUVPHQWLRQV
                           OLPLWHGEHQHILWLQGHPQLW\RUDQFLOODU\SURGXFWVUHTXLUHWKDWDFRQVSLFXRXV
                           GLVFODLPHU VWDWLQJ SURGXFWV DUH QRW PDMRU PHGLFDO LQVXUDQFH DQG DUH QRW
                           FRPSOLDQWZLWK$IIRUGDEOH&DUH$FW
                       G  5HTXLUH WKH +,, 'HIHQGDQWV¶ FRPSOLDQFH GHSDUWPHQW WR FRPPXQLFDWH
                           GLUHFWO\ZLWKGLVWULEXWRUVDERXWVHFUHWVKRSSHUUHSRUWVDQGRWKHUFRPSOLDQFH
                           LVVXHV
                       H  5HTXLUHWKHFROOHFWLRQRIFUHGLWFDUGLQIRUPDWLRQLQWKHYHULILFDWLRQVWDJHRU
                           WKHUHDIWHULQVDOHVFDOOVDQG
                       I  'HYHORSDGLVFLSOLQDU\SURFHVVIRUDJHQWVZKRPLVOHDGFXVWRPHUVUHJDUGLQJ
                           FRYHUDJH

      ,9        3$<0(172)$77251(<6¶)((6&2676$1'6(59,&($:$5'6

             D    :LWKLQ  GD\V RI 3UHOLPLQDU\ $SSURYDO &ODVV &RXQVHO ZLOO PRYH IRU DQG

   'HIHQGDQWV VKDOO QRW RSSRVH DQ DZDUG RI DWWRUQH\V¶ IHHV QRW WR H[FHHG  RI WKH &ODVV

   3D\PHQWSOXVUHLPEXUVHPHQWRIH[SHQVHVDQGFRVWVLQFXUUHGWREHSDLGIURPWKH&ODVV3D\PHQW

             E    :LWKLQ VHYHQ GD\V DIWHU HQWU\ RI WKH )LQDO 2UGHU DQG -XGJPHQW DQ\ DZDUG RI

   DWWRUQH\V¶IHHVDQGFRVWVVKDOOEHSDLGWR&ODVV&RXQVHOIURPWKH(VFURZ$FFRXQWDFFRUGLQJWR

   ZLULQJLQVWUXFWLRQVWKDW&ODVV&RXQVHOZLOOSURYLGH$Q\SD\PHQWRIDWWRUQH\V¶IHHVDQG FRVWV

   SXUVXDQWWRWKLV3DUDJUDSKVKDOOEHVXEMHFWWR&ODVV&RXQVHO¶VMRLQWDQGVHYHUDOREOLJDWLRQWRPDNH

   UHIXQGVRUUHSD\PHQWVWRWKH(VFURZ$FFRXQWRIDQ\SDLGDPRXQWVSOXVDFFUXHGHDUQLQJVDWWKH




                                                      
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 12 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


   VDPH QHW UDWH DV LV HDUQHG E\ WKH (VFURZ $FFRXQW LI D  DV D UHVXOW RI DQ\ DSSHDO RU IXUWKHU

   SURFHHGLQJV RQ UHPDQG RU VXFFHVVIXO FROODWHUDO DWWDFN WKH IHH RU FRVW LV UHGXFHG YDFDWHG RU

   UHYHUVHGE\DILQDOQRQDSSHDODEOHFRXUWRUGHU E WKLV6HWWOHPHQWLVWHUPLQDWHGRUFDQFHOOHGIRU

   DQ\UHDVRQRU F WKH6HWWOHPHQWLVQRWDSSURYHGRULVUHYHUVHGRUPRGLILHGE\DQ\FRXUW,IDQ\

   RQH RU PRUH RI WKH HYHQWV GHVFULEHG LQ WKLV 3DUDJUDSK RFFXU &ODVV &RXQVHO VKDOO PDNH WKH

   DSSURSULDWHUHIXQGRUUHSD\PHQWLQIXOOQRODWHUWKDQFDOHQGDUGD\VDIWHUUHFHLYLQJQRWLFHRIWKH

   HYHQW V 

            F      7KH 3DUWLHV DFNQRZOHGJH WKDW RQ 6HSW   D SDQHO RI WKH 86 &RXUW RI

   $SSHDOVIRUWKH(OHYHQWK&LUFXLWHQWHUHGDQRUGHUWKDWIRUELGV6HUYLFH$ZDUGVIRUOHDGSODLQWLIIV

   LQFODVVVHWWOHPHQWVLQWKLV&LUFXLWSee Johnson v. NPAS Solutions, LLC1R:/

    WK &LU 6HSW     $ SHWLWLRQ IRU UHKHDULQJ en banc KDV EHHQ ILOHG DQG WKH

   (OHYHQWK&LUFXLWFOHUNRIFRXUWKDVHQWHUHGDQRUGHULQGLFDWLQJWKDWDMXGJHRIWKH(OHYHQWK&LUFXLW

   KDVZLWKKHOGWKHLVVXDQFHRIWKHPDQGDWHIRUWKHSDQHO¶VRSLQLRQ6KRXOGWKH(OHYHQWK&LUFXLW

   UHYHUVHDEURJDWHRUUHFHGHIURPWKHJohnson RSLQLRQ¶VSURKLELWLRQRQ6HUYLFH$ZDUGVSULRUWRWKH

   )LQDO 2UGHU DQG -XGJPHQW WKHQ ZLWKLQ  GD\V RI )LQDO $SSURYDO WKH 6HWWOHPHQW &ODVV

   5HSUHVHQWDWLYHVVKDOOUHFHLYH6HUYLFH$ZDUGVRIHDFKWREHSDLGIURPWKH6HWWOHPHQW)XQG

   7KH3DUWLHVUHFRJQL]HDQGDJUHHWKDWWKH6HUYLFH$ZDUGVWR6HWWOHPHQW&ODVV5HSUHVHQWDWLYHVDUH

   VROHO\WRFRPSHQVDWHWKH6HWWOHPHQW&ODVV5HSUHVHQWDWLYHVIRUWKHLUZRUNGRQHRQEHKDOIRIWKH

   6HWWOHPHQW &ODVV  3ODLQWLIIV PD\ UHTXHVW DQG 'HIHQGDQWV VKDOO QRW RSSRVH WKH &RXUW WR UHWDLQ

   MXULVGLFWLRQRYHUWKHLVVXHRI6HUYLFH$ZDUGVVKRXOGWKH(OHYHQWK&LUFXLW¶VUHYLHZRIJohnsonRU

   DQ\VXEVHTXHQWUHYLHZRIJohnson E\WKH6XSUHPH&RXUWRIWKH8QLWHG6WDWHVQRWEHFRPSOHWHG

   SULRUWRHQWU\RIWKH)LQDO2UGHUDQG-XGJPHQW




                                                         
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 13 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


               G   :LWK WKH VROH H[FHSWLRQ RI WKH +,, 'HIHQGDQWV FDXVLQJ WKH SD\PHQW RI WKH

   &RQVLGHUDWLRQLQWRWKH(VFURZ$FFRXQWDVSURYLGHGIRULQ6HFWLRQ,,, D 'HIHQGDQWVVKDOOKDYHQR

   UHVSRQVLELOLW\ IRU VKDOO WDNH QR SRVLWLRQ ZLWK UHVSHFWWR DQG KDYH QROLDELOLW\ ZKDWVRHYHU ZLWK

   UHVSHFW WR DQ\ SD\PHQW ZKDWVRHYHU WR &ODVV &RXQVHO RU WKH SD\PHQW RI 6HUYLFH $ZDUGV WR

   6HWWOHPHQW&ODVV5HSUHVHQWDWLYHVLQWKH$FWLRQ7KHVROHVRXUFHRIDQ\SD\PHQWRIDWWRUQH\V¶IHHV

   RU6HUYLFH$ZDUGVVKDOOEHWKH6HWWOHPHQW)XQG

               H   'HIHQGDQWVVKDOOKDYHQRUHVSRQVLELOLW\IRUDQGQROLDELOLW\ZKDWVRHYHUZLWKUHVSHFW

   WRDQ\DOORFDWLRQRIDWWRUQH\V¶IHHV6HUYLFH$ZDUGVRUOLWLJDWLRQH[SHQVHVDZDUGHGLQWKH$FWLRQ

               I   7KLV 6HWWOHPHQW $JUHHPHQW LV QRW GHSHQGHQW RU FRQGLWLRQHG XSRQ WKH &RXUW¶V

   DSSURYLQJ3ODLQWLIIV¶RU&ODVV&RXQVHO¶VUHTXHVWVIRUDWWRUQH\V¶IHHVDQGFRVWUHLPEXUVHPHQWRU

   IRU 6HUYLFH $ZDUGV RU XSRQ DZDUGLQJ WKH SDUWLFXODU DPRXQWV VRXJKW  ,Q WKH HYHQW WKH &RXUW

   GHFOLQHV 3ODLQWLIIV¶ RU &ODVV &RXQVHO¶V UHTXHVWV RU DZDUGV OHVV WKDQ WKH DPRXQWV VRXJKW WKLV

   6HWWOHPHQW$JUHHPHQWVKDOOFRQWLQXHWREHHIIHFWLYHDQGHQIRUFHDEOHE\WKH3DUWLHV1RDSSHDORU

   SURFHHGLQJVHHNLQJVXEVHTXHQWMXGLFLDOUHYLHZSHUWDLQLQJVROHO\WRWKH&RXUW¶VDZDUGRIDWWRUQH\V¶

   IHHVDQGFRVWUHLPEXUVHPHQWRURI6HUYLFH$ZDUGVVKDOOLQDQ\ZD\GHOD\RUDIIHFWWKHWLPHVHW

   IRUWKDERYHIRUWKH-XGJPHQWWREHFRPHILQDORURWKHUZLVHSUHFOXGHWKH-XGJPHQWIURPEHFRPLQJ

   ILQDO

                                 9       35(/,0,1$5<$33529$/

               D   3ODLQWLIIVVKDOOPRYHWKH&RXUWIRUHQWU\RIDSURSRVHG3UHOLPLQDU\$SSURYDO2UGHU

   VXEVWDQWLDOO\LQWKHIRUPRI([KLELW&KHUHWR3ODLQWLIIV¶PRWLRQVKDOOUHTXHVWWKDW

                         WKH &RXUW FRQILUP WKH &ODVVHV IRU VHWWOHPHQW SXUSRVHV FRQILUP WKH

   DSSRLQWPHQW RI 3ODLQWLIIV DV WKH 6HWWOHPHQW &ODVV 5HSUHVHQWDWLYHV IRU VHWWOHPHQW SXUSRVHV DQG




                                                        
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 14 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


   FRQILUP WKH DSSRLQWPHQW RI &ODVV &RXQVHO DV FRXQVHO IRU WKH 6HWWOHPHQW &ODVV IRU VHWWOHPHQW

   SXUSRVHV

                        WKH&RXUWSUHOLPLQDULO\DSSURYHWKH6HWWOHPHQW$JUHHPHQWDVIDLUDGHTXDWH

   DQGUHDVRQDEOHDQGZLWKLQWKHUHDVRQDEOHUDQJHRISRVVLEOHILQDODSSURYDO

                        WKH&RXUWDSSURYHWKHIRUPDQGFRQWHQWRIWKH1RWLFHDQGILQGWKDWWKHQRWLFH

   SURJUDPVHWIRUWKFRQVWLWXWHVWKHEHVWQRWLFHSUDFWLFDEOHXQGHUWKHFLUFXPVWDQFHVDQGVDWLVILHVGXH

   SURFHVVDQG5XOHRIWKH)HGHUDO5XOHVRI&LYLO3URFHGXUH

                        WKH&RXUWVHWWKHGDWHDQGWLPHIRUWKH)LQDO$SSURYDO+HDULQJZKLFKPD\

   EHFRQWLQXHGE\WKH&RXUWIURPWLPHWRWLPHZLWKRXWWKHQHFHVVLW\RIIXUWKHUQRWLFHDQG

                        WKH&RXUWVHWWKH2EMHFWLRQ'HDGOLQHDQGWKH2SW2XW'HDGOLQH

                9,      127,),&$7,21$1'$'0,1,675$7,21352&(66

           D      7KH6HWWOHPHQWGLVWULEXWLRQSURFHVVIRUWKH6HWWOHPHQW&ODVVHVZLOOEHDGPLQLVWHUHG

   E\WKH6HWWOHPHQW$GPLQLVWUDWRUZLWKWKHDVVLVWDQFHRIDPDLOLQJDJHQWRURWKHUDGPLQLVWUDWRUZLWK

   H[SHUWLVHLQWKHDGPLQLVWUDWLRQRIFODVVDFWLRQVHWWOHPHQWV'HIHQGDQWVZLOOUHDVRQDEO\FRRSHUDWH

   LQ WKH QRWLFH DQG DGPLQLVWUDWLRQ SURFHVV E\ SURYLGLQJ WKH 6HWWOHPHQW $GPLQLVWUDWRU ZLWK WKH

   DYDLODEOHQDPHVDQGHPDLORUPDLOLQJDGGUHVVHVIRU6HWWOHPHQW&ODVV0HPEHUV DVUHIOHFWHGLQ

   UHDVRQDEO\ DYDLODEOH FRPSXWHUL]HG DFFRXQW UHFRUGV  WR WKH H[WHQW UHTXLUHG WR DGPLQLVWHU WKH

   6HWWOHPHQWZLWKLQGD\VRI3UHOLPLQDU\$SSURYDO

           E      7KH 6HWWOHPHQW $GPLQLVWUDWRU¶V UHVSRQVLELOLWLHV ZLWK UHVSHFW WR 1RWLFH DQG

   DGPLQLVWUDWLRQRIWKH6HWWOHPHQWVKDOOLQFOXGHJLYLQJDQGRUVXSHUYLVLQJ1RWLFHWR6HWWOHPHQW&ODVV

   0HPEHUVVHQGLQJUHFHLYLQJUHYLHZLQJDQGDGMXGLFDWLQJ&ODLP)RUPVREWDLQLQJQHZDGGUHVVHV

   IRUDQ\UHWXUQHGPDLOPDLQWDLQLQJUHFRUGVRIDOOLWVDFWLYLWLHVUHODWLQJWR1RWLFHDQGDGPLQLVWUDWLRQ

   RIWKLV6HWWOHPHQWDQGRWKHUWDVNVUHDVRQDEO\UHTXLUHGWRHIIHFWXDWHWKHIRUHJRLQJ




                                                     
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 15 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


            F     7KH6HWWOHPHQW$GPLQLVWUDWRUVKDOOSURYLGHDQGRUVXSHUYLVHHPDLOQRWLFHDQGPDLO

   QRWLFHWR6HWWOHPHQW&ODVV0HPEHUVDVIROORZV

                 L        'LUHFW1RWLFH7KH6HWWOHPHQW$GPLQLVWUDWRUZLOOSURYLGHDQGRUVXSHUYLVH

   LQGLYLGXDOQRWLFHWRDOO6HWWOHPHQW&ODVV0HPEHUVIRUZKRPWKH+,,'HIHQGDQWVKDYHUHDVRQDEO\

   DFFHVVLEOH FRQWDFW LQIRUPDWLRQ WKH ³'LUHFW 1RWLFH´   7KH 'LUHFW 1RWLFH VKDOO EH SURYLGHG DV

   IROORZV

                          (PDLO1RWLFH1RWLFHRIWKH6HWWOHPHQWVKDOOILUVWEHVHQWE\HPDLOWRDOO

           6HWWOHPHQW&ODVV0HPEHUVDVWRZKRPWKH+,,'HIHQGDQWVKDYHDUHDVRQDEO\DFFHVVLEOHH

           PDLODGGUHVV WKH³(PDLO1RWLFH´ (PDLOVVHQWVKDOOKDYHD³UHWXUQUHFHLSW´RURWKHUVXFK

           IXQFWLRQWKDWSHUPLWVWKH6HWWOHPHQW$GPLQLVWUDWRUDQGRULWVPDLOLQJDJHQWWRUHDVRQDEO\

           GHWHUPLQH ZKHWKHU HPDLOV KDYH EHHQ GHOLYHUHG DQGRU RSHQHG  (PDLOV VKDOO KDYH D

           K\SHUOLQNWKDWFODVVPHPEHUUHFLSLHQWVPD\FOLFNDQGEHWDNHQWRDODQGLQJSDJHRQWKH

           6HWWOHPHQW:HEVLWHWKDWFRQWDLQVWKH&ODVV1RWLFHDQGD&ODLP)RUP

                          0DLO1RWLFH)RU6HWWOHPHQW&ODVV0HPEHUVIRUZKRPWKH+,,'HIHQGDQWV

           KDYHDUHDVRQDEO\DFFHVVLEOHPDLOLQJDGGUHVVEXWQRWDQDVVRFLDWHGHPDLODGGUHVVDQGWR

           WKRVH6HWWOHPHQW&ODVV0HPEHUVZKRVHHPDLOVDUHUHWXUQHGDVXQGHOLYHUDEOHQRWLFHRIWKH

           6HWWOHPHQWVKDOOEHVHQWYLDSRVWFDUGWRWKHPRVWUHFHQWPDLOLQJDGGUHVVDVUHIOHFWHGLQWKH

           +,,'HIHQGDQWV¶UHDVRQDEO\DYDLODEOHFRPSXWHUL]HGUHFRUGVDQGRUGDWDDVVRFLDWHGZLWKWKH

           QXPEHU WKH³0DLO1RWLFH´ $1DWLRQDO&KDQJHRI$GGUHVVXSGDWHVKDOOEHSHUIRUPHG

           EHIRUHPDLOLQJ6NLSWUDFLQJVKDOOEHSHUIRUPHGIRUDOOUHWXUQHGPDLO$OOFRVWVRIVNLS

           WUDFLQJZLOOEHFRQVLGHUHG1RWLFHDQG$GPLQLVWUDWLYH([SHQVHV

                          7KH 'LUHFW 1RWLFH ZLOO LQFOXGH VXPPDU\ LQIRUPDWLRQ SXUVXDQW WR )5&3

            F  % RQKRZWRREWDLQDQGVXEPLWWKH&ODLP)RUPDQGDOVRUHIHUWRWKH6HWWOHPHQW




                                                      
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 16 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


           :HEVLWHZKLFKDVGLVFXVVHGEHORZZLOOLQFOXGHLQIRUPDWLRQUHJDUGLQJWKH6HWWOHPHQWDQG

           DOVRSURYLGHIRURQOLQHVXEPLVVLRQRIWKH&ODLP)RUPDQGRSWRXWUHTXHVWV

                 LL        6HWWOHPHQW :HEVLWH  :LWKLQ  GD\V DIWHU 3UHOLPLQDU\ $SSURYDO WKH

   6HWWOHPHQW $GPLQLVWUDWRU ZLOO FDXVH WR EH HVWDEOLVKHG DQG PDLQWDLQHG WKH 6HWWOHPHQW :HEVLWH

   XVLQJD85/VHOHFWHGE\WKH+,,'HIHQGDQWVDQGVXEMHFWWRDSSURYDOE\&ODVV&RXQVHORQZKLFK

   ZLOOEHSRVWHGWKH'LUHFW1RWLFHDQG&ODLP)RUP7KH'LUHFW1RWLFHVKDOOGLUHFWUHFLSLHQWVWRWKH

   6HWWOHPHQW:HEVLWH7KH6HWWOHPHQW:HEVLWHZLOOSURYLGHIRURQOLQHVXEPLVVLRQRI&ODLP)RUPV

            G      7KH 6HWWOHPHQW $GPLQLVWUDWRU VKDOO DOVR EH UHVSRQVLEOH IRU RYHUVHHLQJ WKH

   FDOFXODWLRQ RI DQG LPSOHPHQWLQJ WKH GLVWULEXWLRQ RI WKH 1HW &RQVLGHUDWLRQ WR 3DUWLFLSDWLQJ

   6HWWOHPHQW&ODVV0HPEHUV(DFK3DUWLFLSDWLQJ6HWWOHPHQW&ODVV0HPEHUVKDOOUHFHLYHKLVRUKHU

   pro rataVKDUHRIWKH6HWWOHPHQW)XQG7RFDOFXODWHHDFKpro rata VKDUHILUVWHDFK3DUWLFLSDWLQJ

   6HWWOHPHQW &ODVV 0HPEHU ZLOO EH DVVLJQHG D ³WRWDO QXPHUDWRU´ WR EH FDOFXODWHG DV HDFK

   3DUWLFLSDWLQJ 6HWWOHPHQW &ODVV 0HPEHU¶V XQUHIXQGHG SD\PHQWV IRU /LPLWHG %HQHILW ,QGHPQLW\

   3ODQVDQGRU$QFLOODU\3URGXFWV WKH³EDVHQXPHUDWRU´ SOXVD³PHGLFDOH[SHQVHPXOWLSOLHU´RI

    WLPHV WKH EDVH QXPHUDWRU LI WKDW 3DUWLFLSDWLQJ 6HWWOHPHQW &ODVV 0HPEHU WLPHO\ VXEPLWV D

   &ODLP)RUPVWDWLQJXQGHUSHQDOW\RISHUMXU\WKDWKHRUVKHLQFXUUHG8QFRYHUHG0HGLFDO([SHQVHV

   SOXVD³WD[SHQDOW\PXOWLSOLHU´RIWLPHVWKHEDVHQXPHUDWRULIWKDW3DUWLFLSDWLQJ6HWWOHPHQW

   &ODVV0HPEHUWLPHO\VXEPLWVD&ODLP)RUPVWDWLQJXQGHUSHQDOW\RISHUMXU\WKDWKHRUVKHLQFXUUHG

   D7D[3HQDOW\7KH1HW&RQVLGHUDWLRQZLOOEHGLYLGHGE\WKHVXPRIDOO3DUWLFLSDWLQJ6HWWOHPHQW

   &ODVV0HPEHUV¶WRWDOQXPHUDWRUVWRFDOFXODWHD³ILQDOPXOWLSOLHU´ZKLFKVKDOOEHPXOWLSOLHGDJDLQVW

   HDFK 3DUWLFLSDWLQJ 6HWWOHPHQW &ODVV 0HPEHU¶V WRWDO QXPHUDWRU WR DUULYH DW WKDW 3DUWLFLSDWLQJ

   6HWWOHPHQW&ODVV0HPEHU¶Vpro rata VKDUH




                                                      
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 17 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


            H     7KH FRVWV RI 'LUHFW 1RWLFH WKH 6HWWOHPHQW:HEVLWH DQGRU DQ\ RWKHU 1RWLFH DQG

   $GPLQLVWUDWLRQ([SHQVHVXSWRWKDWDULVHSULRUWRWKH+,,'HIHQGDQWV¶SD\PHQWRIWKH

   &RQVLGHUDWLRQLQWRWKH6HWWOHPHQW)XQGVKDOOEHDGYDQFHGE\WKH+,,'HIHQGDQWV

            I     :LWKLQGD\VRIWKHH[HFXWLRQRIWKLV6HWWOHPHQW$JUHHPHQWWKH+,,'HIHQGDQWV

   VKDOOSD\RIWKH&RQVLGHUDWLRQLQWRWKH(VFURZ$FFRXQWE\FKHFNRUZLUHWUDQVIHUIRUXVH

   LQWKHSD\PHQWRILQLWLDO1RWLFHDQG$GPLQLVWUDWLRQ([SHQVHVZKLFKZLOOEHFUHGLWHGWRZDUGWKH

   WRWDO&RQVLGHUDWLRQRZHGE\WKH+,,'HIHQGDQWV

            J     $OO1RWLFHDQG$GPLQLVWUDWLRQ([SHQVHVRIWKH6HWWOHPHQWLQFXUUHGDIWHUWKH+,,

   'HIHQGDQWV¶ SD\PHQW RI WKH &RQVLGHUDWLRQ LQWR WKH 6HWWOHPHQW )XQG VKDOO EH SDLG IURP WKH

   6HWWOHPHQW )XQG  7KH 6HWWOHPHQW $GPLQLVWUDWRU VKDOO EH DOORZHG WR REWDLQ UHLPEXUVHPHQW IRU

   1RWLFHDQG$GPLQLVWUDWLRQ([SHQVHVIURPWKH6HWWOHPHQW)XQGXSRQDSSURYDORIWKH3DUWLHVDQG

   ZLWKRXWKDYLQJWRREWDLQOHDYHRI&RXUW,WHPL]DWLRQRIWKH6HWWOHPHQW$GPLQLVWUDWRU¶V1RWLFHDQG

   $GPLQLVWUDWLRQ([SHQVHVVKDOOEHSURYLGHGWRFRXQVHOWRWKH3DUWLHVXSRQUHTXHVW

           K      ,Q FRQIRUPDQFH ZLWK WKH WLPH OLPLWDWLRQV VHW IRUWK LQ  86&   E  WKH

  6HWWOHPHQW$GPLQLVWUDWRUZLWKLQGD\VDIWHUWKHILOLQJRIWKHPRWLRQIRUSUHOLPLQDU\DSSURYDOZLOO

  FDXVHWKH&$)$1RWLFHWREHSUHSDUHGDQGVHQWWRWKHDSSURSULDWHRIILFLDOV

            L     1RWLFHVKDOOEHSURYLGHGWRDOOSHUVRQVLQWKH6HWWOHPHQW&ODVVLQDFFRUGDQFHZLWK

   WKH QRWLFH SURFHGXUHV DSSURYHG E\ WKH &RXUW  :LWKLQ  GD\V DIWHU 3UHOLPLQDU\ $SSURYDO WKH

   6HWWOHPHQW$GPLQLVWUDWRUVKDOOFDXVHWKH'LUHFW1RWLFHWREHVHQWWRDOO6HWWOHPHQW&ODVV0HPEHUV

   )RUDQ\'LUHFW1RWLFHWKDWLVUHWXUQHGDVXQGHOLYHUDEOHWKH6HWWOHPHQW$GPLQLVWUDWRURULWVPDLOLQJ

   DJHQW VKDOO DWWHPSW WR ORFDWH DQ DOWHUQDWLYH HPDLO RU PDLOLQJ DGGUHVV IRU WKH 6HWWOHPHQW &ODVV

   0HPEHUDQGUHVHQGWKH1RWLFHSURPSWO\




                                                       
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 18 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


            M     6HWWOHPHQW&ODVV0HPEHUVPXVWUHWXUQDQGRUVXEPLWWKHLU&ODLP)RUPZLWKLQ

   GD\VRI3UHOLPLQDU\$SSURYDOWRUHFHLYHD'LVWULEXWLRQ6KRXOGDQ\SRUWLRQRID6HWWOHPHQW&ODVV

   0HPEHU¶V&ODLP)RUPEHLQFRPSOHWHRULOOHJLEOHWKH6HWWOHPHQW$GPLQLVWUDWRUDQGRULWVPDLOLQJ

   DJHQW VKDOO XVH LWV EHVW HIIRUWV WR FRQWDFW WKH 6HWWOHPHQW &ODVV 0HPEHU DQG REWDLQ D FRPSOHWH

   OHJLEOH&ODLP)RUP

            N     :LWKLQWKUHHEXVLQHVVGD\VRIWKH(IIHFWLYH'DWHWKH(VFURZ$JHQWVKDOOGLVEXUVH

   WKH1HW&RQVLGHUDWLRQWRWKH6HWWOHPHQW$GPLQLVWUDWRU

            O     7KH 6HWWOHPHQW $GPLQLVWUDWRU WKHUHDIWHU VKDOO FDXVH WKH 'LVWULEXWLRQV WR EH

   GLVWULEXWHG WR 3DUWLFLSDWLQJ 6HWWOHPHQW &ODVV 0HPEHUV FRQVLVWHQW ZLWK WKH SURYLVLRQV RI WKLV

   6HWWOHPHQW$JUHHPHQW

            P     1RODWHUWKDQGD\VDIWHUWKH(IIHFWLYH'DWHWKH6HWWOHPHQW$GPLQLVWUDWRUDQGRU

   LWV PDLOLQJ DJHQW VKDOO QRWLI\ &ODVV &RXQVHO RI WKH 'LVWULEXWLRQV WR EH DOORFDWHG WR HDFK

   3DUWLFLSDWLQJ6HWWOHPHQW&ODVV0HPEHURXWRIWKH6HWWOHPHQW)XQG

            Q     1R ODWHU WKDQ  GD\V DIWHU WKH GDWH RI WKH (IIHFWLYH 'DWH DQG VXEMHFW WR &ODVV

   &RXQVHO¶VSULRUDSSURYDOWKH6HWWOHPHQW$GPLQLVWUDWRUVKDOOFDXVHWKH'LVWULEXWLRQVWREHSDLGWR

   3DUWLFLSDWLQJ6HWWOHPHQW&ODVV0HPEHUVRXWRIWKH6HWWOHPHQW)XQG

            R     7KH6HWWOHPHQW$GPLQLVWUDWRUVKDOOHQGHDYRUWRFDXVHWKHHQWLUH1HW&RQVLGHUDWLRQ

   WREHGLVWULEXWHGWR3DUWLFLSDWLQJ6HWWOHPHQW&ODVV0HPEHUV1RSRUWLRQRIWKH6HWWOHPHQW)XQG

   ZLOOUHYHUWWR'HIHQGDQWV$Q\DPRXQWRIWKH6HWWOHPHQW)XQGJUHDWHUWKDQWKDWRZLQJWR

   XQGHSRVLWHG FKHFNV UHPDLQV XQGHU WKH FRQWURO RI WKH 6HWWOHPHQW $GPLQLVWUDWRU  GD\V DIWHU

   SD\PHQWRIDOO'LVWULEXWLRQVWR3DUWLFLSDWLQJ6HWWOHPHQW&ODVV0HPEHUVVKDOOEHUHGLVWULEXWHGWR

   3DUWLFLSDWLQJ 6HWWOHPHQW &ODVV 0HPEHUV ZKRVH FKHFNV ZHUH GHSRVLWHG  $Q\ DPRXQW OHVV WKDQ

    VKDOO EH GLVWULEXWHG WR RQH RU PRUH QRQSURILW RU FKDULWDEOH RUJDQL]DWLRQV ZLWK D FRUH




                                                        
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 19 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


   PLVVLRQRIHGXFDWLQJWKHSXEOLFDERXWWKHSXUFKDVHRIKHDOWKLQVXUDQFH WKH³Cy Pres'LVWULEXWLRQ´ 

   7KHCy Pres'LVWULEXWLRQVKDOOEHPDGHGD\VDIWHUSD\PHQWRIDOO'LVWULEXWLRQVWR3DUWLFLSDWLQJ

   6HWWOHPHQW&ODVV0HPEHUV7KH3DUWLHVVKDOODJUHHXSRQWKHSURSRVHGUHFLSLHQW V RIWKHCy Pres

   'LVWULEXWLRQDQGVKDOOVXEPLWDILOLQJWRWKH&RXUWLGHQWLI\LQJVXFKSURSRVHGUHFLSLHQW V 7KHCy

   Pres'LVWULEXWLRQVKDOOEHPDGHHTXDOO\DPRQJWKHUHFLSLHQWVGHVLJQDWHGE\WKH3DUWLHVVXEMHFWWR

   DSSURYDOE\WKH&RXUW,IIRUDQ\UHDVRQWKH3DUWLHVDQGRUWKH&RXUWGHWHUPLQHWKDWRQHRUPRUH

   SURSRVHG UHFLSLHQWV DUH QRW RU DUH QR ORQJHU DSSURSULDWH UHFLSLHQWV WKH 3DUWLHV VKDOO DJUHH RQ

   UHSODFHPHQWUHFLSLHQW V RIVXFKPRQLHVVXEMHFWWR&RXUWDSSURYDO7KH3DUWLHVVKDOODJUHHWKDW

   WKHGHVLJQDWHGCy PresUHFLSLHQW V VKDOOFRQILUPLQZULWLQJWKDWIXQGVZLOOQRWEHXVHGIRUOLWLJDWLRQ

   RUSROLWLFDODGYRFDF\

            S     1HLWKHU 'HIHQGDQWV QRU WKHLU FRXQVHO VKDOO KDYH DQ\ UROH LQ DOORFDWLQJ RU

   FKDOOHQJLQJWKHSD\PHQWRI'LVWULEXWLRQVIURPWKH6HWWOHPHQW)XQG

            T     1R ODWHU WKDQ  GD\V SULRU WR WKH )LQDO $SSURYDO +HDULQJ WKH 6HWWOHPHQW

   $GPLQLVWUDWRUVKDOOILOHZLWKWKH&RXUWDQDIILGDYLWRUDGHFODUDWLRQVWDWLQJWKDWWKH1RWLFHUHTXLUHG

   E\ WKH 6HWWOHPHQW $JUHHPHQW KDV EHHQ JLYHQ LQ DFFRUGDQFH ZLWK WKH WHUPV RI WKH 3UHOLPLQDU\

   $SSURYDO2UGHU

            U     1RODWHUWKDQGD\VSULRUWRWKH)LQDO$SSURYDO+HDULQJ'HIHQGDQWVVKDOOILOH

   ZLWK WKH &RXUW DQ DIILGDYLW RU GHFODUDWLRQ VWDWLQJ WKDW WKH &$)$ 1RWLFH KDV EHHQ JLYHQ LQ

   DFFRUGDQFHZLWKWKHVWDWXWRU\UHTXLUHPHQWV

                               9,,     2372876$1'2%-(&7,216

            D     $Q\ 6HWWOHPHQW &ODVV 0HPEHU ZKR ZLVKHV WR EH H[FOXGHG IURP WKH 6HWWOHPHQW

   &ODVVHVPXVWDGYLVHWKH6HWWOHPHQW$GPLQLVWUDWRULQZULWLQJRIWKDWLQWHQWDQGWKHRSWRXWUHTXHVW

   PXVWEHSRVWPDUNHGQRODWHUWKDQWKH2SW2XW'HDGOLQH6HWWOHPHQW&ODVV0HPEHUVZKRGRQRW




                                                        
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 20 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


   SURSHUO\DQGWLPHO\VXEPLWDQRSWRXWUHTXHVWZLOOEHERXQGE\WKLV$JUHHPHQWDQGWKHMXGJPHQW

   LQFOXGLQJWKHUHOHDVHV

               E   $Q\6HWWOHPHQW&ODVV0HPEHUZKRVXEPLWVDYDOLGDQGWLPHO\UHTXHVWIRUH[FOXVLRQ

   WRWKH6HWWOHPHQW$GPLQLVWUDWRUZLOOQRWEHERXQGE\WKHWHUPVRIWKLV6HWWOHPHQW$JUHHPHQW,Q

   DZULWWHQUHTXHVWIRUH[FOXVLRQWKH6HWWOHPHQW&ODVV0HPEHUPXVWVWDWH

                         WKH6HWWOHPHQW&ODVV0HPEHU¶VIXOOQDPH

                         WKH 6HWWOHPHQW &ODVV 0HPEHU¶V DGGUHVV WHOHSKRQH QXPEHU DQG HPDLO

   DGGUHVV

                       D VWDWHPHQW LQGLFDWLQJ WKDW WKH\ DUH D PHPEHU RI RQH RU PRUH RI WKH

   6HWWOHPHQW&ODVVHVDQGZLVKWREHH[FOXGHGIURPWKH6HWWOHPHQWDQG

                       WKH6HWWOHPHQW&ODVV0HPEHU¶VVLJQDWXUH

               F   $Q\6HWWOHPHQW&ODVV0HPEHUZKRLQWHQGVWRREMHFWWRWKLV6HWWOHPHQW$JUHHPHQW

   RUWR&ODVV&RXQVHO¶VDSSOLFDWLRQIRUDWWRUQH\V¶IHHVUHLPEXUVHPHQWRIFRVWVRU6HUYLFH$ZDUGV

   WR 6HWWOHPHQW &ODVV 5HSUHVHQWDWLYHV PXVW ILOH ZLWK WKH &RXUW D ZULWWHQ REMHFWLRQ VLJQHG E\ WKH

   6HWWOHPHQW&ODVV0HPEHUE\WKH2EMHFWLRQ'HDGOLQH)RUDQREMHFWLRQWREHFRQVLGHUHGE\WKH

   &RXUWWKHREMHFWLRQPXVWEHILOHGZLWKWKH&RXUWDQGPXVWLQFOXGHWKHIROORZLQJ

                         WKH 6HWWOHPHQW &ODVV 0HPEHU¶V IXOO QDPH DGGUHVV HPDLO DGGUHVV DQG

   WHOHSKRQHQXPEHU

                         DQ H[SODQDWLRQ RI WKH EDVLV XSRQ ZKLFK WKH REMHFWRU FODLPV WR EH D

   6HWWOHPHQW&ODVV0HPEHU

                         ZKHWKHUWKHREMHFWLRQDSSOLHVRQO\WRWKHREMHFWRURUWRWKH6HWWOHPHQW&ODVV

   DVDZKROHDQGWKHUHDVRQVIRUKLVRUKHUREMHFWLRQDFFRPSDQLHGE\DQ\OHJDORUIDFWXDOVXSSRUW

   IRUWKHREMHFWLRQ




                                                       
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 21 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


                         WKHQDPHRIFRXQVHOIRUWKHREMHFWRU LIDQ\ LQFOXGLQJDQ\IRUPHURUFXUUHQW

   FRXQVHOZKRPD\VHHNRUUHFHLYHFRPSHQVDWLRQIRUDQ\UHDVRQUHODWHGWRWKHREMHFWLRQ

                         WKHFDVHQDPHDQGFLYLODFWLRQQXPEHURIDQ\RWKHUREMHFWLRQVWKHREMHFWRU

   RUKLVRUKHUFRXQVHOKDYHPDGHLQDQ\RWKHUFODVVDFWLRQFDVHVLQWKHODVW\HDUVDQG

                         ZKHWKHUWKHREMHFWRULQWHQGVWRDSSHDUDWWKH)LQDO$SSURYDO+HDULQJRQKLV

   RUKHURZQEHKDOIRUWKURXJKFRXQVHO&RXQVHOIRUDQ\REMHFWRUPXVWHQWHUD1RWLFHRI$SSHDUDQFH

   QRODWHUWKDQGD\VEHIRUHWKH)LQDO$SSURYDO+HDULQJ

            G     $Q\6HWWOHPHQW&ODVV0HPEHUZKRWLPHO\DQGSURSHUO\REMHFWVPD\DSSHDUDWWKH

   )LQDO $SSURYDO +HDULQJ HLWKHU LQ SHUVRQ RU WKURXJK DQ DWWRUQH\ KLUHG DW WKH 6HWWOHPHQW &ODVV

   0HPEHU¶VRZQH[SHQVH

            H     $6HWWOHPHQW&ODVV0HPEHUPD\QRWERWKRSWRXWRIWKH6HWWOHPHQWDQGREMHFW,I

   D6HWWOHPHQW&ODVV0HPEHUVXEPLWVERWKDUHTXHVWIRUH[FOXVLRQDQGDQREMHFWLRQWKHUHTXHVWIRU

   H[FOXVLRQZLOOFRQWURO$6HWWOHPHQW&ODVV0HPEHUZKRRSWVRXWRIWKH6HWWOHPHQWPD\QRWREMHFW

   WRWKHIDLUQHVVRIWKLV6HWWOHPHQW$JUHHPHQW

            I     $Q\ 6HWWOHPHQW &ODVV 0HPEHUZKRGRHVQRWPDNHDQREMHFWLRQLQWKH WLPH DQG

   PDQQHUVHWIRUWKKHUHLQVKDOOEHGHHPHGWRKDYHZDLYHGDQ\REMHFWLRQVDQGEHIRUHYHUIRUHFORVHG

   IURPPDNLQJDQ\REMHFWLRQWRWKHIDLUQHVVRUDGHTXDF\RIWKH6HWWOHPHQWLQFOXGLQJEXWQRWOLPLWHG

   WRWKHFRPSHQVDWLRQRI6HWWOHPHQW&ODVV0HPEHUVWKHDZDUGRIDWWRUQH\V¶IHHVDQGUHLPEXUVHPHQW

   RIFRVWVWKH6HUYLFH$ZDUGVRUWKH)LQDO2UGHUDQG-XGJPHQW

            J     7KH 6HWWOHPHQW $GPLQLVWUDWRU VKDOO SURYLGH &ODVV &RXQVHO DQG FRXQVHO IRU

   'HIHQGDQWVZLWKFRSLHVRIDOORSWRXWQRWLILFDWLRQVDQGZLWKLQGD\VDIWHUWKH2SWRXW'HDGOLQH

   VKDOOSURYLGHFRXQVHOZLWKDILQDOOLVWRIDOOZKRKDYHWLPHO\DQGYDOLGO\H[FOXGHGWKHPVHOYHVIURP

   WKH6HWWOHPHQW&ODVV




                                                       
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 22 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


                          9,,,     ),1$/25'(5$1'-8'*0(17

           D     $IWHUWKH6HWWOHPHQW$JUHHPHQWLVDSSURYHGSUHOLPLQDULO\E\WKH&RXUW3ODLQWLIIV

   VKDOOPRYHIRU)LQDO$SSURYDORIWKH6HWWOHPHQWQRODWHUWKDQGD\VSULRUWRWKH)LQDO$SSURYDO

   +HDULQJ3ODLQWLIIV¶PRWLRQVKDOODWWDFKDSURSRVHG)LQDO2UGHUDQG-XGJPHQWVXEVWDQWLDOO\LQWKH

   IRUPRI([KLELW'KHUHWR

           E     )RUWKH(IIHFWLYH'DWHWRRFFXUWKH&RXUWPXVWHQWHUD)LQDO2UGHUDQG-XGJPHQW

                  D     DSSURYLQJWKLV6HWWOHPHQW$JUHHPHQWZLWKRXWPRGLILFDWLRQ H[FHSWLQVRIDU

   DVWKH3DUWLHVKDYHDJUHHGWRVXFKPRGLILFDWLRQ DVIDLUUHDVRQDEOHDQGDGHTXDWHWRWKH6HWWOHPHQW

   &ODVVDQGGLUHFWLWVFRQVXPPDWLRQDFFRUGLQJWRLWVWHUPV

                  E     ILQGLQJWKDWWKHIRUPDQGPDQQHURIQRWLFHLPSOHPHQWHGSXUVXDQWWR WKLV

   6HWWOHPHQW$JUHHPHQWFRQVWLWXWHVWKHEHVWQRWLFHSUDFWLFDEOHXQGHUWKHFLUFXPVWDQFHVFRQVWLWXWHV

   QRWLFHWKDWLVUHDVRQDEO\FDOFXODWHGXQGHUWKHFLUFXPVWDQFHVWRDSSULVH6HWWOHPHQW&ODVV0HPEHUV

   RIWKHSHQGHQF\RI3ODLQWLIIV¶FODLPVWKHWHUPVRIWKHSURSRVHG6HWWOHPHQWWKHULJKWWRREMHFWWR

   RUH[FOXGHWKHPVHOYHVIURPWKHSURSRVHG6HWWOHPHQWDQGWKHULJKWWRDSSHDUDWWKH)LQDO$SSURYDO

   +HDULQJFRQVWLWXWHVGXHDGHTXDWHDQGVXIILFLHQWQRWLFHWRDOOSHUVRQVHQWLWOHGWRUHFHLYHQRWLFH

   DQGPHHWVWKHUHTXLUHPHQWVRIGXHSURFHVVDQGDSSOLFDEOHUXOHVRIFLYLOSURFHGXUH

                  F     ILQGLQJWKDWDOOPHPEHUVRIWKH6HWWOHPHQW&ODVV H[FHSWWKRVHZKRKDYH

   WLPHO\DQGYDOLGO\H[FOXGHGWKHPVHOYHV VKDOOEHERXQGE\WKLV6HWWOHPHQW$JUHHPHQWLQFOXGLQJ

   WKHUHOHDVHSURYLVLRQVDQGFRYHQDQWQRWWRVXH

                  G     GLUHFWLQJWKDWXSRQWKH(IIHFWLYH'DWHMXGJPHQWEHHQWHUHGGLVPLVVLQJWKH

   $FWLRQZLWKSUHMXGLFH

                  H     LQFRUSRUDWLQJWKHUHOHDVHDQGFRYHQDQWQRWWRVXHVHWIRUWKLQWKH6HWWOHPHQW

   $JUHHPHQWDQGIRUHYHUEDUULQJDQ\FODLPVRUOLDELOLWLHVUHODWHGWRDQ\5HOHDVHG&ODLPVDQG




                                                      
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 23 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


                    I    UHWDLQLQJFRQWLQXLQJDQGH[FOXVLYHMXULVGLFWLRQRYHUPDWWHUVUHODWLQJWRWKH

   LQWHUSUHWDWLRQDGPLQLVWUDWLRQLPSOHPHQWDWLRQDQGHQIRUFHPHQWRIWKLV6HWWOHPHQW$JUHHPHQW

                 ,;     5(/($6(2)&/$,06$1'&29(1$171277268(

            D      $VRIWKHGDWHWKDWERWKWKH(IIHFWLYH'DWHDQGWKHSD\PHQWRIWKH&RQVLGHUDWLRQ

   KDYHRFFXUUHGSXUVXDQWWR6HFWLRQ,,, D 5HOHDVLQJ3DUWLHVVKDOOEHGHHPHGWRKDYHIXOO\ILQDOO\

   DQGIRUHYHUUHOHDVHGDQGGLVFKDUJHGWKH5HOHDVHG3DUWLHVIURPWKH5HOHDVHG&ODLPV

            E      :LWKUHVSHFWWRDQ\DQGDOO5HOHDVHG&ODLPVWKH3DUWLHVVWLSXODWHDQGDJUHHWKDW

   XSRQWKH(IIHFWLYH'DWHWKH5HOHDVLQJ3DUWLHVH[SUHVVO\KDYHDQGE\RSHUDWLRQRIWKH-XGJPHQW

   VKDOOKDYHWRWKHIXOOHVWH[WHQWSHUPLWWHGE\ODZH[SUHVVO\ZDLYHGDQGUHOLQTXLVKHGDQ\DQGDOO

   SURYLVLRQVULJKWVDQGEHQHILWVFRQIHUUHGE\DQ\ODZRUDQ\VWDWHRUWHUULWRU\RIWKH8QLWHG6WDWHV

   RUSULQFLSOHRIFRPPRQODZZKLFKLVVLPLODUFRPSDUDEOHRUHTXLYDOHQWWR&DOLIRUQLD&LYLO&RGH

   ZKLFKSURYLGHV

                    $JHQHUDOUHOHDVHGRHVQRWH[WHQGWRFODLPVWKDWWKHFUHGLWRURUUHOHDVLQJ
                    SDUW\GRHVQRWNQRZRUVXVSHFWWRH[LVWLQKLVRUKHUIDYRUDWWKHWLPHRI
                    H[HFXWLQJ WKH UHOHDVH DQG WKDW LI NQRZQ E\ KLP RU KHU ZRXOG KDYH
                    PDWHULDOO\DIIHFWHGKLVRUKHUVHWWOHPHQWZLWKWKHGHEWRURUUHOHDVHGSDUW\

   5HOHDVLQJ3DUWLHVXQGHUVWDQGDQGDFNQRZOHGJHWKHVLJQLILFDQFHRIWKHVHZDLYHUVRI&DOLIRUQLD&LYLO

   &RGH 6HFWLRQ  DQGRU RI DQ\ RWKHU DSSOLFDEOH ODZ UHODWLQJ WR OLPLWDWLRQV RQ UHOHDVHV ,Q

   FRQQHFWLRQZLWKVXFKZDLYHUVDQGUHOLQTXLVKPHQW5HOHDVLQJ3DUWLHVDFNQRZOHGJHWKDWWKH\DUH

   DZDUHWKDWWKH\PD\KHUHDIWHUGLVFRYHUIDFWVLQDGGLWLRQWRRUGLIIHUHQWIURPWKRVHIDFWVZKLFK

   WKH\QRZNQRZRUEHOLHYHWREHWUXHZLWKUHVSHFWWRWKHVXEMHFWPDWWHURIWKH6HWWOHPHQW$JUHHPHQW

   EXW WKDWWKH\UHOHDVHIXOO\ILQDOO\DQG IRUHYHUDOO5HOHDVHG&ODLPV DQG LQ IXUWKHUDQFH RI VXFK

   LQWHQWLRQWKHUHOHDVHZLOOUHPDLQLQHIIHFWQRWZLWKVWDQGLQJWKHGLVFRYHU\RUH[LVWHQFHRIDQ\VXFK

   DGGLWLRQDORUGLIIHUHQWIDFWV3ODLQWLIIVDQG'HIHQGDQWVDFNQRZOHGJHDQGRWKHU6HWWOHPHQW&ODVV

   0HPEHUV E\ RSHUDWLRQ RI ODZ VKDOO EH GHHPHG WR KDYH DFNQRZOHGJHG WKDW WKH LQFOXVLRQ RI



                                                      
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 24 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


   ³8QNQRZQ&ODLPV´LQWKHGHILQLWLRQRI5HOHDVHG&ODLPVZDVVHSDUDWHO\EDUJDLQHGIRUDQGZDVD

   PDWHULDOHOHPHQWRIWKH6HWWOHPHQW 

            F     3ODLQWLIIVDQGHDFK6HWWOHPHQW&ODVV0HPEHUIXUWKHUFRYHQDQWDQGDJUHHWKDWWKH\

   ZLOOQRWVXHRUEULQJDQ\DFWLRQRUFDXVHRIDFWLRQRUVHHNUHVWLWXWLRQRURWKHUIRUPVRIPRQHWDU\

   UHOLHI LQFOXGLQJ E\ ZD\ RI WKLUGSDUW\ FODLP FURVVFODLP RU FRXQWHUFODLP DJDLQVW DQ\ RI WKH

   5HOHDVHG3DUWLHVLQUHVSHFWRIDQ\RIWKH5HOHDVHG&ODLPVWKH\ZLOOQRWLQLWLDWHRUSDUWLFLSDWHLQ

   EULQJLQJRUSXUVXLQJDQ\FODVVDFWLRQDJDLQVWDQ\RIWKH5HOHDVHG3DUWLHVLQUHVSHFWRIDQ\RIWKH

   5HOHDVHG&ODLPVLILQYROXQWDULO\LQFOXGHGLQDQ\VXFKFODVVDFWLRQWKH\ZLOOQRWSDUWLFLSDWHWKHUHLQ

   DQGWKH\ZLOOQRWDVVLVWDQ\WKLUGSDUW\LQLQLWLDWLQJRUSXUVXLQJDFODVVDFWLRQODZVXLWLQUHVSHFWRI

   DQ\RIWKH5HOHDVHG&ODLPV

            G    7KHUHOHDVHVVHWIRUWKLQWKLV6HFWLRQPD\EHUDLVHGDVDFRPSOHWHGHIHQVHDQGEDU

   WRDQ\DFWLRQRUGHPDQGEURXJKWLQFRQWUDYHQWLRQRIWKLV6HWWOHPHQW$JUHHPHQW

           H    ,W LV H[SUHVVO\ XQGHUVWRRG DQG DFNQRZOHGJHG E\ WKH 3DUWLHV WKDW WKH UHOHDVH DQG

   FRYHQDQWQRWWRVXHVHWIRUWKLQWKLV6HFWLRQWRJHWKHUFRQVWLWXWHHVVHQWLDODQGPDWHULDOWHUPVRIWKH

   6HWWOHPHQW$JUHHPHQWWREHLQFOXGHGLQWKHSURSRVHG)LQDO2UGHUDQG-XGJPHQW

   ;      ,17(5,067$<$1'327(17,$/7(50,1$7,212)7+(6(77/(0(17

            D     3ODLQWLIIV DQG 'HIHQGDQWV VKDOO PRYH WKH &RXUW WR VWD\ RU FRQWLQXH WR VWD\ DOO

   SURFHHGLQJVH[FHSWDVPD\EHQHFHVVDU\WRLPSOHPHQWWKH6HWWOHPHQWRUFRPSO\ZLWKWKHWHUPVRI

   WKH6HWWOHPHQWVXFKDVFRQILUPDWRU\GLVFRYHU\3HQGLQJGHWHUPLQDWLRQRIZKHWKHUWKH6HWWOHPHQW

   VKRXOGEHJUDQWHGILQDODSSURYDOWKH3DUWLHVDJUHHQRWWRSXUVXHDQ\FODLPVRUGHIHQVHVRWKHUZLVH

   DYDLODEOHWRWKHPDQGIXUWKHUDJUHHWKDWWKH)LQDO$SSURYDO2UGHUVKDOOLQFOXGHDQLQMXQFWLRQWKDW

   QRSHUVRQZKRKDVQRWRSWHGRXWRIWKH6HWWOHPHQW&ODVVDQGQRSHUVRQDFWLQJRUSXUSRUWLQJWRDFW

   GLUHFWO\RURQEHKDOIRID6HWWOHPHQW&ODVV0HPEHURUDFWLQJRQDUHSUHVHQWDWLYHEDVLVRULQDQ\




                                                       
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 25 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


   RWKHU FDSDFLW\ ZLOO FRPPHQFH RU SURVHFXWH DJDLQVW DQ\ RI WKH 5HOHDVHG 3DUWLHV DQ\ DFWLRQ RU

   SURFHHGLQJDVVHUWLQJDQ\RIWKH5HOHDVHG&ODLPV7KH6HWWOHPHQWZLOOEHFRQGLWLRQHGXSRQWKH

   HQWU\RIVXFKDQLQMXQFWLRQLQWKH)LQDO$SSURYDO2UGHU

            E     7KH6HWWOHPHQWVKDOOEHVXEMHFWWRUHDVRQDEOHFRQILUPDWRU\GLVFRYHU\E\3ODLQWLIIV

   WREHFRPSOHWHGE\DGDWHDJUHHGXSRQE\WKH3DUWLHVRIIDFWVQHFHVVDU\WRUHDVRQDEO\FRQILUPWKH

   LQIRUPDWLRQUHODWLQJWRWKHDYDLODELOLW\RIGDWDDQGRULQIRUPDWLRQUHJDUGLQJWKHSXWDWLYHFODVVRI

   SHUVRQV ZKR 3ODLQWLIIV SXUSRUW WR UHSUHVHQW LQ WKH $FWLRQ LQFOXGLQJ WKH HVWLPDWHG FODVV VL]H

   3ODLQWLIIV DQG &ODVV &RXQVHO DJUHH WR ZRUN FRRSHUDWLYHO\ ZLWK 'HIHQGDQWV WR DVVXUH WKDW

   FRQILUPDWRU\GLVFRYHU\LVWLPHO\FRPSOHWHGDQGQRWRYHUEURDG

            F     7KH WHUPV RI WKLV 6HWWOHPHQW $JUHHPHQW LQFOXGLQJ WKH IDFW RI WKH SURSRVHG

   6HWWOHPHQWVKDOOUHPDLQFRPSOHWHO\FRQILGHQWLDOXQWLODOOGRFXPHQWVDUHH[HFXWHGDQGDPRWLRQIRU

   SUHOLPLQDU\DSSURYDORIWKH6HWWOHPHQWLVILOHGZLWKWKH&RXUWSURYLGHGKRZHYHUWKDWWKH3DUWLHV

   PD\MRLQWO\UHSRUWWKHSHQGHQF\RIWKH6HWWOHPHQWWRWKH&RXUWLQWKH$FWLRQ'HIHQGDQWVPD\DW

   WKHLUVROHGLVFUHWLRQGLVFORVHWKHWHUPVRIWKLV6HWWOHPHQW$JUHHPHQWWRWKHLUDXGLWRUVDQGRWKHU

   SDUWLHVDVUHDVRQDEO\QHFHVVDU\

            G     7R WKH H[WHQW &RQJUHVV RU DQ\ RWKHU UHOHYDQW UHJXODWRU\ DXWKRULW\ SURPXOJDWHV

   GLIIHUHQWUHTXLUHPHQWVRUDQ\RWKHUODZRUUHJXODWRU\SURPXOJDWLRQWKDWZRXOGJRYHUQDQ\FRQGXFW

   DIIHFWHG E\ WKH 6HWWOHPHQW WKRVH ODZV DQG UHJXODWRU\ SURYLVLRQV VKDOO FRQWURO  +RZHYHU WKH

   3DUWLHVDJUHHWKDWFKDQJHVLQODZVKDOOQRWSURYLGHDQ\EDVLVIRUDQ\DWWHPSWWRDOWHUPRGLI\RU

   LQYDOLGDWHWKLVDJUHHPHQW

            H     3ODLQWLIIV DQG 'HIHQGDQWV VKDOO HDFK LQGLYLGXDOO\ KDYH WKH ULJKW WR WHUPLQDWH WKH

   6HWWOHPHQWDQGWKLV6HWWOHPHQW$JUHHPHQWE\SURYLGLQJZULWWHQQRWLFHRIKLVKHURULWVHOHFWLRQWR




                                                       
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 26 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


   GRVR ³7HUPLQDWLRQ1RWLFH´ WKURXJKFRXQVHOWRDOORWKHU3DUWLHVKHUHWRZLWKLQGD\VRIDQ\RI

   WKHIROORZLQJRFFXUUHQFHV

                         6XEMHFWWR; K   RIWKLV6HFWLRQWKH&RXUWGHFOLQHVWRSUHOLPLQDULO\RU

   ILQDOO\DSSURYHRUWKH&RXUW RUDQ\RWKHUFRXUW UHTXLUHVPDWHULDOPRGLILFDWLRQVRIWKH6HWWOHPHQW

   $JUHHPHQWDQGWKH3DUWLHVGRQRWMRLQWO\DJUHHWRDFFHSWWKH6HWWOHPHQW$JUHHPHQWDVMXGLFLDOO\

   PRGLILHGRUDUHXQDEOHWRMRLQWO\DJUHHWRPRGLI\WKH6HWWOHPHQW$JUHHPHQWIRUUHVXEPLVVLRQWR

   WKH&RXUWIRUDSSURYDORU

                         DQ\RWKHUJURXQGVIRUWHUPLQDWLRQSURYLGHGIRUHOVHZKHUHLQWKLV6HWWOHPHQW

   $JUHHPHQWRFFXU

           I      ,I HLWKHU 3ODLQWLIIV RU 'HIHQGDQWV WHUPLQDWH WKLV 6HWWOHPHQW $JUHHPHQW WKH

   6HWWOHPHQW$JUHHPHQWVKDOOEHRIQRIRUFHDQGHIIHFWDQGWKH3DUWLHV¶ULJKWVDQGGHIHQVHVVKDOOEH

   UHVWRUHGZLWKRXWSUHMXGLFHWRWKHLUUHVSHFWLYHSRVLWLRQVDVLIWKLV6HWWOHPHQW$JUHHPHQWKDGQHYHU

   EHHQH[HFXWHGDQGDQ\RUGHUVHQWHUHGE\WKH&RXUWLQFRQQHFWLRQZLWKWKLV6HWWOHPHQW$JUHHPHQW

   VKDOOEHYDFDWHG

           J      7KLV 6HWWOHPHQW RI WKH $FWLRQ LV FRQWLQJHQW XSRQ 86 'LVWULFW &RXUW DSSURYDO

   $EVHQW&RXUWDSSURYDOWKHUHLVQR6HWWOHPHQWRIWKH$FWLRQ,IWKH6HWWOHPHQWRIWKH$FWLRQLVQRW

   FRQVXPPDWHGIRUDQ\UHDVRQ LQFOXGLQJLIWKH&RXUWGRHVQRWDSSURYHWKH6HWWOHPHQWRIWKH$FWLRQ 

   WKHQDOOULJKWVRISDUWLHVLQWKH$FWLRQDUHIXOO\SUHVHUYHG

           K      ,I WKH 6HWWOHPHQWLVWHUPLQDWHGRUQRWDSSURYHGE\WKH&RXUWWKH(IIHFWLYH'DWH

   GRHVQRWRFFXURUWKH6HWWOHPHQWRWKHUZLVHIDLOVIRUDQ\UHDVRQ

                         7KH 6HWWOHPHQW )XQG LQFOXGLQJ WKH DFFUXHG LQWHUHVW WKHUHRQ  OHVV DQ\

   1RWLFHDQG$GPLQLVWUDWLRQ([SHQVHVDFWXDOO\LQFXUUHGRUSDLGDQGOHVVDQ\7D[HVSDLGRUGXHRU

   RZLQJVKDOOEHUHIXQGHGWR'HIHQGDQWVLQDFFRUGDQFHZLWKLQVWUXFWLRQVSURYLGHGE\'HIHQGDQWVWR




                                                      
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 27 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


   &ODVV&RXQVHOQRODWHUWKDQGD\VDIWHUWKH6HWWOHPHQWLVWHUPLQDWHGWKH6HWWOHPHQWLVQRWDSSURYHG

   E\WKH&RXUWWKH(IIHFWLYH'DWHGRHVQRWRFFXURUWKH6HWWOHPHQWRWKHUZLVHIDLOVIRUDQ\UHDVRQ

   DQG

                         7KH3DUWLHVDJUHHWRZRUNFROODERUDWLYHO\WRHIIHFWXDWHWKLV6HWWOHPHQW,I

    IRUVRPHUHDVRQLWLVQRWSRVVLEOHWRGRVRWKH3DUWLHVZLOOZRUNWRJHWKHULQJRRGIDLWKWRPRGLI\

    WKHWHUPVKHUHLQDVQHFHVVDU\WRHIIHFWXDWHWKH6HWWOHPHQW$JUHHPHQW,QWKHHYHQWWKH&RXUW RU

    DQ\RWKHUFRXUW GLVDSSURYHVRUVHWVDVLGHWKLV6HWWOHPHQW$JUHHPHQWRUDQ\PDWHULDOSDUWKHUHRI

    IRUDQ\UHDVRQWKHQWKH3DUWLHVZLOOHLWKHUMRLQWO\DJUHHWRDFFHSWWKH6HWWOHPHQW$JUHHPHQWDV

    MXGLFLDOO\PRGLILHGRUHQJDJHLQQHJRWLDWLRQVLQDQHIIRUWWRMRLQWO\DJUHHWRPRGLI\WKH6HWWOHPHQW

    $JUHHPHQW IRU UHVXEPLVVLRQ WR WKH &RXUW IRU DSSURYDO  7KH 3DUWLHV PD\ DJUHH E\ VWLSXODWLRQ

    H[HFXWHGE\FRXQVHOWRPRGLILFDWLRQVRIWKH([KLELWVWRWKLV6HWWOHPHQW$JUHHPHQWWRHIIHFWXDWH

    WKHSXUSRVHRIWKLV6HWWOHPHQW$JUHHPHQWDQGRUWRFRQIRUPWRJXLGDQFHIURPWKH&RXUWZLWK

    UHJDUGWRWKHFRQWHQWVRIVXFK([KLELWVZLWKRXWQHHGIRUIXUWKHUDPHQGPHQWRIWKLV6HWWOHPHQW

    $JUHHPHQW$Q\VXFKVWLSXODWLRQVKDOOEHILOHGZLWKWKH&RXUW

                 ;,86($1'7$;75($70(172)7+(&216,'(5$7,21

            D     7KH&RQVLGHUDWLRQVKDOOEHDSSOLHGDVIROORZVDQGRQO\DVIROORZV  WRSD\DQ\

   DWWRUQH\V¶ IHHV UHLPEXUVHPHQW RIFRVWV DQG 6HUYLFH $ZDUGV DZDUGHG E\ WKH &RXUW  WR SD\

   1RWLFHDQG$GPLQLVWUDWLRQ([SHQVHV  WRSD\DQ\7D[HV  WRSD\DQ\RWKHUFRVWVIHHVRU

   H[SHQVHVDSSURYHGE\WKH&RXUWDQG  WRSD\WKH1HW&RQVLGHUDWLRQWR3DUWLFLSDWLQJ6HWWOHPHQW

   &ODVV0HPEHUV

           E      $OOIXQGVKHOGLQWKH(VFURZ$FFRXQWVKDOOEHGHHPHGWREHLQWKHFXVWRG\RIWKH

   &RXUWDQGVKDOOUHPDLQVXEMHFWWRWKHMXULVGLFWLRQRIWKH&RXUWXQWLOVXFKWLPHDVWKHIXQGVVKDOOEH




                                                      
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 28 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


   GLVEXUVHGRUUHWXUQHGSXUVXDQWWRWKHWHUPVRIWKLV6HWWOHPHQW$JUHHPHQWRUIXUWKHU2UGHURIWKH

   &RXUW

              F   7KHLQWHUHVWIURPWKH(VFURZ $FFRXQW ZLOODFFUXHpro rataWRWKHEHQHILWRI WKH

   6HWWOHPHQW&ODVVLIWKH&RXUWDSSURYHVWKH6HWWOHPHQWRIWKH$FWLRQ%XWLIWKH&RXUWGRHVQRW

   DSSURYHWKH6HWWOHPHQWRIWKH$FWLRQ6HFWLRQ; K  DSSOLHV

              G   7KH 3DUWLHV DJUHH WKDW WKH (VFURZ $FFRXQW LV LQWHQGHG WR EH PDLQWDLQHG DV D

   ³TXDOLILHGVHWWOHPHQWIXQG´ZLWKLQWKHPHDQLQJRI7UHDVXU\5HJXODWLRQ%7KH(VFURZ

   $JHQWVKDOOWLPHO\PDNHRUFDXVHWREHPDGHVXFKHOHFWLRQVDVQHFHVVDU\RUDGYLVDEOHWRFDUU\

   RXWWKHSURYLVLRQVRIWKLV3DUDJUDSKLQFOXGLQJWKH³UHODWLRQEDFNHOHFWLRQ´ DVGHILQHGLQ7UHDV

   5HJ% EDFNWRWKHHDUOLHVWSHUPLWWHGGDWH6XFKHOHFWLRQVKDOOEHPDGHLQFRPSOLDQFH

   ZLWK WKH SURFHGXUHV DQG UHTXLUHPHQWV FRQWDLQHG LQ VXFK UHJXODWLRQV ,W VKDOO EH WKH VROH

   UHVSRQVLELOLW\ RI WKH (VFURZ $JHQW WR WLPHO\ DQG SURSHUO\ SUHSDUH DQG GHOLYHU RU FDXVH WR EH

   SUHSDUHGDQGGHOLYHUHGWKHQHFHVVDU\GRFXPHQWDWLRQIRUVLJQDWXUHE\DOOQHFHVVDU\SDUWLHVDQG

   WKHUHDIWHUWDNHDOOVXFKDFWLRQVDVPD\EHQHFHVVDU\RUDSSURSULDWHWRFDXVHWKHDSSURSULDWHILOLQJ V 

   WRRFFXU

                         )RUWKHSXUSRVHVRI6HFWLRQ%RIWKH,QWHUQDO5HYHQXH&RGHRIDV

   DPHQGHGDQG7UHDVXU\5HJXODWLRQ%SURPXOJDWHGWKHUHXQGHUWKH³DGPLQLVWUDWRU´VKDOOEH

   WKH(VFURZ$JHQWZKRVKDOOEHUHVSRQVLEOHIRUWLPHO\DQGSURSHUO\ILOLQJRUFDXVLQJWREHILOHG

   DOOLQIRUPDWLRQDODQGRWKHUIHGHUDOVWDWHRUORFDOWD[UHWXUQVQHFHVVDU\RUDGYLVDEOHZLWKUHVSHFW

   WRWKHHDUQLQJVRQWKHIXQGVGHSRVLWHGLQWKH(VFURZ$FFRXQW LQFOXGLQJZLWKRXWOLPLWDWLRQWKH

   UHWXUQV GHVFULEHG LQ 7UHDV 5HJ  % N   7KRVH WD[ UHWXUQV DV ZHOO DV WKH HOHFWLRQ

   GHVFULEHGDERYH VKDOOEHFRQVLVWHQWZLWKWKLVVXESDUDJUDSKDQGLQDOOHYHQWVVKDOOUHIOHFWWKDWDOO

   7D[HV LQFOXGLQJDQ\HVWLPDWHGWD[HVHDUQLQJVRUSHQDOWLHV RQWKHLQFRPHHDUQHGRQWKHIXQGV




                                                       
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 29 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


   GHSRVLWHGLQWKH(VFURZ$FFRXQWVKDOOEHSDLGRXWRIWKRVHIXQGVDVSURYLGHGLQVXESDUDJUDSK E 

   RIWKLV3DUDJUDSK

                         $OO7D[HVVKDOOEHSDLGE\WKH(VFURZ$JHQWRXWRIWKH6HWWOHPHQW)XQG

                                        ;,,0,6&(//$1(286

           D      7KH +,, 'HIHQGDQWV ZDUUDQW WKDW FRQILUPDWRU\ LQIRUPDWLRQ SURYLGHG WR &ODVV

   &RXQVHO UHJDUGLQJ WKH +,, 'HIHQGDQWV¶ ILQDQFLDO FRQGLWLRQ ZDV WUXH DQG FRUUHFW DW WKH WLPH

   SURYLGHGDQGDFNQRZOHGJHWKDWWKLVILQDQFLDOLQIRUPDWLRQZDVHVVHQWLDODQGPDWHULDOWR3ODLQWLIIV¶

   GHFLVLRQWRHQWHULQWRWKLV6HWWOHPHQW$JUHHPHQW

           E      7KLV6HWWOHPHQW$JUHHPHQWDQGWKHH[KLELWVKHUHWRFRQVWLWXWHWKHHQWLUHDJUHHPHQW

   EHWZHHQWKH3DUWLHVWRUHVROYHWKH$FWLRQ$Q\SUHYLRXVPHPRUDQGDEHWZHHQWKH3DUWLHVUHJDUGLQJ

   VHWWOHPHQW RI WKH $FWLRQ DUH VXSHUVHGHG E\ WKLV 6HWWOHPHQW $JUHHPHQW  1R UHSUHVHQWDWLRQV

   ZDUUDQWLHVRULQGXFHPHQWVKDYHEHHQPDGHE\DQ\RIWKH3DUWLHVUHJDUGLQJVHWWOHPHQWRIWKH$FWLRQ

   RWKHUWKDQWKRVHUHSUHVHQWDWLRQVZDUUDQWLHVDQGFRYHQDQWVFRQWDLQHGLQWKLV6HWWOHPHQW$JUHHPHQW

           F      7KH6HWWOHPHQWFRPSURPLVHVFODLPVWKDWDUHFRQWHVWHGDQGZLOOQRWEHGHHPHGDQ

   DGPLVVLRQE\DQ\3DUW\DVWRWKHPHULWVRIDQ\FODLPRUGHIHQVH1HLWKHUWKLV6HWWOHPHQW$JUHHPHQW

   DQ\ SURYLVLRQ WKHUHRI DQ\ GRFXPHQW SUHSDUHG LQ FRQQHFWLRQ ZLWK WKH 6HWWOHPHQW QRU DQ\

   QHJRWLDWLRQVVWDWHPHQWVDQGSURFHHGLQJVDVVRFLDWHGZLWKWKH6HWWOHPHQWPD\EHFLWHGRUXVHGLQ

   DQ\ZD\LQDQ\SURFHHGLQJDVDQDGPLVVLRQE\'HIHQGDQWVRUDQ\5HOHDVHG3DUW\LQFOXGLQJDQ\

   3ODLQWLIIH[FHSWWKDWDQ\DQGDOOSURYLVLRQVRIWKH6HWWOHPHQW$JUHHPHQWPD\EHDGPLWWHGLQWR

   HYLGHQFH DQG RWKHUZLVH XVHG LQ D SURFHHGLQJ WR HQIRUFH DQ\ RU DOO WHUPV RI WKH 6HWWOHPHQW

   $JUHHPHQWRULQGHIHQVHRIDQ\FODLPVUHOHDVHGRUEDUUHGE\WKLV6HWWOHPHQW$JUHHPHQW




                                                     
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 30 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


           H     &ODVV&RXQVHODQG3ODLQWLIIVDJUHHWRGHVWUR\DOOPDWHULDOVSURGXFHGE\'HIHQGDQWV

   LQWKH$FWLRQZLWKLQGD\VDIWHUWKH(IIHFWLYH'DWHSXUVXDQWWRWKH6WLSXODWHG3URWHFWLYH2UGHU

   HQWHUHGLQWKH$FWLRQ

           I     7KLV6HWWOHPHQW$JUHHPHQWVKDOOEHJRYHUQHGE\WKHODZVRIWKH6WDWHRI)ORULGD

           J     7KH&RXUWVKDOOUHWDLQFRQWLQXLQJDQGH[FOXVLYHMXULVGLFWLRQRYHUWKH3DUWLHVWRWKLV

   6HWWOHPHQW$JUHHPHQWLQFOXGLQJWKH3ODLQWLIIVDQGDOO6HWWOHPHQW&ODVV0HPEHUVIRUWKHH[SUHVV

   DQGOLPLWHGSXUSRVHVRIWKHDGPLQLVWUDWLRQDQGHQIRUFHPHQWRIWKLV6HWWOHPHQW$JUHHPHQW$VSDUW

   RILWVDJUHHPHQWWRUHQGHUVHUYLFHVLQFRQQHFWLRQZLWKWKLV6HWWOHPHQW$JUHHPHQWWKH6HWWOHPHQW

   $GPLQLVWUDWRUDOVRFRQVHQWVWRWKHMXULVGLFWLRQRIWKH&RXUWIRUWKLVSXUSRVH

           K     7KLV6HWWOHPHQW$JUHHPHQWZDVGUDIWHGMRLQWO\E\WKH3DUWLHVDQGLQFRQVWUXLQJDQG

   LQWHUSUHWLQJ WKLV 6HWWOHPHQW $JUHHPHQW QR SURYLVLRQ RI WKLV 6HWWOHPHQW $JUHHPHQW VKDOO EH

   FRQVWUXHG RU LQWHUSUHWHG DJDLQVW DQ\ 3DUW\ EDVHG XSRQ WKH FRQWHQWLRQ WKDW WKLV 6HWWOHPHQW

   $JUHHPHQWRUDSRUWLRQRILWZDVSXUSRUWHGO\GUDIWHGRUSUHSDUHGE\WKDW3DUW\

           L     7KH3DUWLHVVKDOOFRRSHUDWHLQJRRGIDLWKLQWKHDGPLQLVWUDWLRQRIWKLV6HWWOHPHQW

   $JUHHPHQWDQGDJUHHWRXVHWKHLUEHVWHIIRUWVWRSURPSWO\H[HFXWHDOOGRFXPHQWVVHHNDQGGHIHQG

   &RXUWDSSURYDORIWKLV6HWWOHPHQW$JUHHPHQWDQGWRGRDOORWKHUWKLQJVUHDVRQDEO\QHFHVVDU\WR

   FRPSOHWHDQGHIIHFWXDWHWKH6HWWOHPHQWGHVFULEHGLQWKLV6HWWOHPHQW$JUHHPHQW

           M     7KLV 6HWWOHPHQW $JUHHPHQW PD\ EH VLJQHG LQ FRXQWHUSDUWV DQG WKH VHSDUDWH

   VLJQDWXUHSDJHVH[HFXWHGRQEHKDOIRIWKH3DUWLHVE\WKHLUFRXQVHOPD\EHFRPELQHGWRFUHDWHD

   GRFXPHQW ELQGLQJ RQ DOO 3DUWLHV DQG WRJHWKHU VKDOO FRQVWLWXWH RQH DQG WKH VDPH LQVWUXPHQW

   2ULJLQDOVLJQDWXUHVDUHQRWUHTXLUHG$Q\VLJQDWXUHVXEPLWWHGE\IDFVLPLOHRUDVDSGIILOHE\HPDLO

   VKDOOEHGHHPHGDQRULJLQDO




                                                     
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 31 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


            N     7KHWLPHSHULRGVDQGGDWHVGHVFULEHGKHUHLQDUHVXEMHFWWR&RXUWDSSURYDODQGPD\

   EHPRGLILHGXSRQRUGHURIWKH&RXUWRUZULWWHQVWLSXODWLRQRIWKH3DUWLHV8QOHVVH[SUHVVO\VWDWHG

   RWKHUZLVHUHIHUHQFHVWRGD\VLQWKLV6HWWOHPHQW$JUHHPHQWUHIHUWRFDOHQGDUGD\VDVRSSRVHGWR

   EXVLQHVVRUFRXUWGD\V

            O     (DFKSHUVRQH[HFXWLQJWKLV6HWWOHPHQW$JUHHPHQWRQEHKDOIRIDQ\RIWKH3DUWLHV

   KHUHWRUHSUHVHQWVWKDWVXFKSHUVRQKDVWKHDXWKRULW\WRVRH[HFXWHWKLV6HWWOHPHQW$JUHHPHQW

            P     7KLV6HWWOHPHQW$JUHHPHQWPD\QRWEHDPHQGHGPRGLILHGDOWHUHGRURWKHUZLVH

   FKDQJHGLQDQ\PDQQHUH[FHSWE\DZULWLQJVLJQHGE\DGXO\DXWKRUL]HGDJHQWRI'HIHQGDQWVRU

   3ODLQWLIIV

            Q     (DFK3DUW\DFNQRZOHGJHVDJUHHVDQGVSHFLILFDOO\ZDUUDQWVWKDWKHVKHRULWKDV

   UHFHLYHGLQGHSHQGHQWOHJDODGYLFHZLWKUHVSHFWWRWKHDGYLVDELOLW\RIHQWHULQJLQWRWKLV6HWWOHPHQW

   $JUHHPHQWDQGWKH5HOHDVHVWKHOHJDOHIIHFWVRIWKLV6HWWOHPHQW$JUHHPHQWDQGWKH5HOHDVHVDQG

   IXOO\XQGHUVWDQGVWKHHIIHFWRIWKLV6HWWOHPHQW$JUHHPHQWDQGWKH5HOHDVHV

            R     7KH3DUWLHVDQGHDFKRIWKHPDFNQRZOHGJHZDUUDQWUHSUHVHQWDQGDJUHHWKDWLQ

   H[HFXWLQJ DQG GHOLYHULQJ WKLV 6HWWOHPHQW $JUHHPHQW WKURXJK WKHLU FRXQVHO WKH\ GR VR IUHHO\

   NQRZLQJO\ DQG YROXQWDULO\ WKDW WKH\KDGDQRSSRUWXQLW\WRDQGGLGGLVFXVVLWVWHUPVDQG WKHLU

   LPSOLFDWLRQV ZLWK OHJDO FRXQVHO WKDW WKH\ DUH IXOO\ DZDUH RI WKH FRQWHQWV DQG HIIHFW RI WKLV

   VHWWOHPHQWDQGWKDWVXFKH[HFXWLRQDQGGHOLYHU\LVQRWWKHUHVXOWRIDQ\IUDXGGXUHVVPLVWDNHRU

   XQGXHLQIOXHQFHZKDWVRHYHU

            S     7KLV6HWWOHPHQW$JUHHPHQWVKDOOEHELQGLQJXSRQDQGLQXUHWRWKHEHQHILWRIWKH

   KHLUVVXFFHVVRUVDQGDVVLJQVRIWKH3DUWLHV




                                                       
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 32 of
                                      82
                                           &$6(12FY6,1*+$/9DOOH


           T     8QOHVVRWKHUZLVHVWDWHGKHUHLQDQ\QRWLFHWR&ODVV&RXQVHORU'HIHQGDQWVUHTXLUHG

   RUSURYLGHGIRUXQGHUWKLV6HWWOHPHQW$JUHHPHQWVKDOOEHLQZULWLQJDQGVHQWE\HOHFWURQLFPDLO

   ID[KDQGGHOLYHU\RURYHUQLJKWPDLOSRVWDJHSUHSDLGWR

          ,IWR&ODVV&RXQVHO

   -DVRQ.HOORJJ(VT
   /HYLQH.HOORJJ/HKPDQ6FKQHLGHU *URVVPDQ//3
   6%LVFD\QH%OYG
   QG)ORRU0LDPL&HQWHU
   0LDPL)ORULGD
   MN#ONOVJFRP

   DQG

   -DVRQ5'RVV(VT
   7KH'RVV)LUP
   &KXUFK6WUHHW6XLWH
   0DULHWWD*HRUJLD
   -DVRQGRVV#GRVVILUPFRP
   
           ,IWRFRXQVHOIRU'HIHQGDQWV
                   
   'DYLG/%DOVHU(VT
   .LQJ 6SDOGLQJ//3
   3HDFKWUHH6WUHHW1(
   6XLWH
   $WODQWD*HRUJLD
   GEDOVHU#NVODZFRP
   
   DQG
   
   -XVWLQ:&KDLUPDQ(VT
   0RUJDQ/HZLV %RFNLXV//3
   0DUNHW6WUHHW
   3KLODGHOSKLD3$
   -XVWLQFKDLUPDQ#PRUJDQOHZLVFRP
          
   7KHQRWLFHUHFLSLHQWVDQGDGGUHVVHVGHVLJQDWHGDERYHPD\EHFKDQJHGE\ZULWWHQQRWLFH

                                 




                                                   
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 33 of
                                      82
DocuSign Envelope ID: AD1949F8-3726-42D1-A0BF-F3B59AC7AA73
       Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 34 of
                                             82
                                                  &$6(12FY6,1*+$/9DOOH


                     ,1:,71(66:+(5(2)WKH3DUWLHVKHUHWRKDYHFDXVHGWKLV6HWWOHPHQW$JUHHPHQWWR

            EHH[HFXWHGE\WKHLUGXO\DXWKRUL]HGDWWRUQH\VDVRI6HSWHPEHUBBB

            
            (/,=$%(7+%(/,1                                       5$1'$//63,7=0(66(5

            %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


            &+5,6723+(50,7&+(//                                  0,&+$(/(6&2%$5

            %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


            .(9,1)850$1                                          0,&+$(/.26/26.(

            %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


            .$7+5<169(1621                                       %(1()<777(&+12/2*,(6,1&
                                                                   
            %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   1DPHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   $VBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            -(66(0$1/(<

            %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                +($/7+,1685$1&(,1129$7,216//&

                                                                   %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            0,7&+(//.,5%<                                        1DPHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   $VBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                   +($/7+ 3/$1 ,17(50(',$5,(6
            *$%5,(//(:$7621                                      +2/',1*6//&
                                                                   
            %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   1DPHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   $VBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            




                                                             
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 35 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


          IN WITNESS WHEREOF, the Parties hereto have caused this Settlement Agreement to

   be executed, by their duly authorized attorneys, as of September ___, 2021.


   ELIZABETH BELIN                                     By: __________________________________

   By: __________________________________
                                                       MICHAEL ESCOBAR

   CHRISTOPHER MITCHELL                                By: __________________________________

   By: __________________________________
                                                       MICHAEL KOSLOSKE

   KEVIN FURMAN                                        By: /s/ Michael Kosloske

   By: __________________________________
                                                       BENEFYTT TECHNOLOGIES, INC.

   KATHRYN SVENSON                                     By: Domenick C. DiCicco Jr.
                                                       Name: Domenick C. DiCicco Jr.
   By: __________________________________              As: Chief Executive Officer


   JESSE MANLEY                                        HEALTH INSURANCE INNOVATIONS, LLC

   By: __________________________________              By: Domenick C. DiCicco Jr.
                                                       Name: Domenick C. DiCicco Jr.
                                                       As: Chief Executive Officer
   MITCHELL KIRBY

   By: __________________________________              HEALTH PLAN            INTERMEDIARIES
                                                       HOLDINGS, LLC
   GABRIELLE WATSON                                    By: Domenick C. DiCicco Jr.
                                                       Name: Domenick C. DiCicco Jr.
   By: __________________________________              As: Chief Executive Officer


   RANDALL SPITZMESSER




                                                  33
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 36 of
                                      82




                       Exhibit 1.A.
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 37 of
                                      82
     UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA


                     IMPORTANT NOTICE ABOUT A PROPOSED CLASS
                       ACTION SETTLEMENT THAT AFFECTS YOU

                          PLEASE READ THIS NOTICE CAREFULLY.
                       A FEDERAL COURT AUTHORIZED THIS NOTICE.
                       THIS IS NOT A SOLICITATION FROM A LAWYER.

           A settlement of $27.5 million has been reached in a class action lawsuit brought by a group
   of Plaintiffs, Elizabeth Belin, Christopher Mitchell, Kevin Furman, Mitchell Kirby, Kathryn
   Svenson, Jesse Manley, Gabrielle Watson, Randall Spitzmesser and Michael Escobar
   (“Plaintiffs”), who purchased limited benefit indemnity plans and/or other ancillary products such
   as medical discount plans (collectively, the “LBIPs”) administered by Defendants, Health
   Insurance Innovations, Inc. (“HII”), Health Plan Intermediaries Holdings, LLC (“HPIH”) and
   Michael Kosloske (“Kosloske”) (collectively, the “Defendants”).

          Plaintiffs allege that themselves and more than 230,000 other consumers purchased LBIPs
   through distributors called Simple Health and Nationwide Health, and were led to believe that the
   LBIPs were “comprehensive” or “major” medical plans (similar to the Affordable Care Act
   (“ACA” or “Obamacare”)) when they were not.

          Plaintiffs and Defendants agreed to enter into this settlement to avoid the uncertainties,
   delays and expenses of ongoing litigation, while providing class members with definite benefits
   now. The purpose of this notice is to inform you of the class action and the proposed
   settlement so that you may decide what to do.

                          QUICK SUMMARY OF THE SETTLEMENT

          WHO’S INCLUDED? Records show that you are a member of the Settlement Class
   because (i) you purchased one or more LBIPs through Simple Health or Nationwide Health after
   June 7, 2015, and (ii) you paid fees and/or a premiums that were not completely refunded or
   “charged back.”

          You may (or may not) also be a member of one or both of the two subclasses — the
   “Medical Expense Subclass” or the “Tax Penalty Subclass.” The Medical Expense Subclass
   includes those who incurred medical expense(s) that were not covered by the LBIPs but would
   have been covered by an ACA-compliant plan. The Tax Penalty Subclass includes those who
   incurred a penalty under the ACA’s individual mandate as a result of purchasing the LBIPs, which
   do not qualify for a tax exemption like an ACA-compliant plan does.

          WHAT ARE THE SETTLEMENT TERMS?

          What the Settlement Class Members Are Getting.

          Monetary Relief. The HII Defendants have agreed to create a $27.5 million settlement
   fund (the “Settlement Fund”), which will be distributed to Settlement Class Members after first
   deducting any attorneys’ fees and costs, notice and administration expenses or service awards that
   the Court awards Plaintiffs and the attorneys representing the Class (“Class Counsel”). The
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 38 of
                                      82



   amount remaining in the Settlement Fund after deduction of fees, expenses or service awards shall
   be the “Net Consideration.”

          Other Relief. HPIH and HII (collectively, the “HII Defendants”), which are now known
   as Benefytt Technologies, Inc., have also agreed to various business practice changes as described
   below, such as requiring all sales agents to record and maintain all sales calls.

   What the Settlement Class is Giving Up.

          In return for the relief that Defendants are providing, Settlement Class Members are
   deemed to have agreed to a release of any claims that you may have against Defendants relating
   in any way to the sale of LBIPs through Simple Health or Nationwide Health.

          HOW CAN I GET PAYMENT?

          To receive a cash payment from the Settlement Fund, you must submit a Claim Form as
   provided below.

           If you have moved within the last five years, you may notify the Settlement Administrator
   in charge of administrating settlement of your new mailing address by writing to: HII Class Action
   Settlement Administrator, c/o JND Legal Administration, P.O. Box 91235, Seattle, Washington
   98111.

          WHAT ARE MY OTHER OPTIONS?

           You can exclude yourself: If you do not want to be bound by the settlement, then you
   can exclude yourself. But you must do so by [MONTH DAY YEAR]. Part 11 below explains
   what you need to do to exclude yourself. If you do not exclude yourself, and you timely submit a
   Claim Form by [MONTH DAY YEAR], and the settlement is given final approval by the Court,
   then you will remain a member of the Settlement Class and you will receive your individual
   allocation of the Settlement Fund. If you do not submit a Claim Form by [MONTH DAY YEAR],
   then you will not receive an allocation from the Settlement Fund.

           You can object: Alternatively, you may object to the settlement by [MONTH DAY,
   2021]. Part 16 below explains what you need to do to object to the settlement. The Court will
   hold a hearing on [MONTH DAY, 2021] beginning at [xxxxx p.m./a.m.] to consider whether to
   finally approve the settlement, as well as any request for attorneys’ fees by class counsel (the
   “Fairness Hearing”). If you object, Part 19 explains how you may ask the Court to speak at the
   Fairness Hearing. Persons who exclude themselves from the Settlement Class will not be bound
   by the Settlement; however, they cannot file an objection and cannot speak at the Fairness Hearing.

            The rest of this Notice provides you with a more detailed summary of the settlement, and
   also more fully describes your legal rights and options. For even more information, please visit
   [www.settlementwebsite.com] (the “Settlement Website”), at which you may download a
   complete copy of the “Stipulation of Settlement and Release” and attached exhibits. Please read
   all of this Notice carefully and in its entirety because your legal rights may be affected whether
   you act or don’t act.


                                                   2
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 39 of
                                      82



                                       BASIC INFORMATION

      1. Why did I receive this notice?

            You received this notice because according to the HII Defendants’ records you purchased
   a limited benefit indemnity plan and/or ancillary products from the HII Defendants through Simple
   Health or Nationwide Health on or after June 7, 2015. You have a right to know about a proposed
   settlement of a class action lawsuit pending in the U.S. District Court for the Southern District of
   Florida (the “Court”) entitled Belin v. Health Insurance Innovations, Inc., No. 19-cv-61430-
   SINGHAL/Valle (the “Action”). You are entitled to know your options before the court decides
   whether to approve the settlement. If the settlement is approved, certain payments will be
   distributed to Class Members, and Class Members will release claims arising from the actions at
   issue in the lawsuit. This package describes the Action, the Settlement, your legal rights, what
   relief is being offered to you, how that relief will be distributed and other important information.
   This Notice only summarizes the Settlement. The full terms of the Settlement are available for
   review at [www.settlementwebsite.com]. If there is any conflict between this Notice and the
   Settlement Agreement, the Settlement Agreement governs. You should review the Settlement
   Agreement before deciding what to do.

      2. What is this lawsuit about?

           “Limited benefit indemnity plans” and ancillary products such as “medical discount plans”
   (again, collectively “LBIPs”) are not considered comprehensive medical insurance, and they do
   not comply with the ACA. Plaintiffs brought the Action alleging that a group of Florida companies
   and individuals led Plaintiffs and other consumers around the country to believe that LBIPs were
   major medical insurance.

          One of those companies, a sales distributor of LBIPs called Simple Health, was sued by
   the Federal Trade Commission (“FTC”) for these practices. The Court in that case, FTC v. Simple
   Health Plans, LLC, No. 18-cv-62593-GAYLES (S.D. Fla.) (the “FTC Action”), entered a series
   of orders restraining Simple Health and related companies from conducting further business. That
   Court installed a receiver, Michael I. Goldberg (the “Receiver”), to take control of the Simple
   Health entities (the “Receivership Entities”). Simple Health was the largest sales distributor of
   LBIPs for Defendants HII and HPIH. A company called Donisi Jax, Inc. d/b/a Nationwide Health
   a/k/a Atlantic Health (“Nationwide Health”) was another.

           Plaintiffs allege, among other things, that Simple Health and Nationwide Health lured
   Plaintiffs and other consumers with websites and standardized sales scripts that misled Plaintiffs
   and other consumers to believe they were buying major medical insurance, when in reality they
   were only buying LBIPs. Plaintiffs allege that Defendants knew what Simple Health and
   Nationwide Health were doing, and assisted the acts by, among other things, reviewing the sales
   scripts and loaning Simple Health and Nationwide Health money in the form of advance
   commissions. Plaintiffs allege that Defendants violated the Racketeer Influenced and Corrupt
   Organizations Act (“RICO”), which provides for treble damages and attorney’s fees against
   violators. Plaintiffs also allege that Defendants aided and abetted Simple Health and Nationwide
   Health’s fraud and breaches of fiduciary duty, and that Defendants were unjustly enriched.


                                                    3
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 40 of
                                      82



           Defendants vigorously deny that they did anything illegal or wrong. Defendants allege that
   they disclosed in writing to Plaintiffs and other consumers that the products were not major
   medical insurance. Defendants contend that Simple Health and Nationwide Health were not its
   agents, and that to the extent Simple Health or Nationwide Health did anything wrong, they
   concealed what they were doing from Defendants. Kosloske, who founded the HII Defendants,
   further emphasizes that he resigned as president in 2016 before the occurrence of some of the
   allegations by Plaintiffs.

          This Settlement is a compromise of these and other claims described in the Settlement
   Agreement. Meanwhile, Part 21 of this Notice explains how you may obtain more information
   about the claims in this Action and Defendants’ response to those claims. You can also visit
   [www.settlementwebsite.com] to review Plaintiffs’ operative complaint, the Parties’ proposed
   Settlement Agreement, and other documents related to this Action.

      3. What is a class action, and why is this case a class action?

          In a class action, one or more persons called “class representatives” (here, Plaintiffs) sue
   on behalf of people who have similar claims. All of these people with similar claims are the
   “Class” or “Class Members.” One court resolves the issues for all Class Members, and all Class
   Members are bound by the court’s decision or settlement.

           The Honorable Judge Anuraag Singhal of the U.S. District Court for the Southern District
   of Florida is in charge of this case. On February 1, 2021, Judge Singhal entered an Order certifying
   the Class and certain subclasses of consumers who incurred unpaid medical expenses and/or tax
   penalties as a result of purchasing LBIPs. Defendants have appealed the Court’s Order to the U.S.
   Court of Appeals for the Eleventh Circuit (the “Rule 23(f) Appeal”). Both the Action and the Rule
   23(f) Appeal are currently stayed pending consideration of the Parties’ Settlement Agreement.

           Because the Settlement will determine the rights of the Settlement Class, the Parties must
   make the best effort practicable to send Notice to all of the Settlement Class Members before the
   Court can consider entering final approval of the Settlement and making it effective. If the
   Settlement is not given final approval, or otherwise fails to become final, or is terminated by the
   Parties for any of the reasons set forth in Section X of the Settlement Agreement, then the
   Settlement will become void, the Settlement Class will no longer remain certified, and the Action
   will proceed as if there had been no Settlement and no certification of the Settlement Class.

      4. Why is there a settlement?

           The Court has not decided whether Plaintiffs or Defendants would win this case. Instead,
   both sides agreed to the Settlement before any judgment was entered. That way, the Parties avoid
   the uncertainties and expenses of ongoing litigation, and the delays of a trial and possible appeals,
   while providing the Settlement Class Members with definite benefits now rather than the uncertain
   benefits potentially available from fully contested litigation years from now (if at all). Plaintiffs
   believe that settlement is in the best interest of Class Members because it offers them relief now,
   while at the same time allowing anyone who wishes to pursue their own individual claims against
   Defendants to exclude themselves from the Settlement Class. The Settlement avoids the risk of
   an unfavorable result for Class Members, which could mean no recovery at all.

                                                    4
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 41 of
                                      82



                                  WHO IS IN THE SETTLEMENT

      5. How do I know if I am part of the settlement?

          The court has preliminarily approved the certification of a class for settlement purposes.
   The Court decided that everyone who fits the following description is a member of the “Simple
   Health Class”:

          All individuals who purchased the HII Defendants’ limited benefit indemnity plans
          and/or ancillary products such as medical discount plans through Simple Health
          within the applicable statute(s) of limitation, and paid fee(s) and/or a premium(s)
          that were not completely recovered through a refund or chargeback.

   The Court decided that everyone who fits the following description is a member of the
   “Nationwide Health Class”:

          All individuals who purchased the HII Defendants’ limited benefit indemnity plans
          and/or ancillary products such as medical discount plans through Nationwide
          Health within the applicable statute(s) of limitation, and paid fee(s) and/or a
          premium(s) that were not completely recovered through a refund or chargeback.

   The Court has also decided that the following members of the Simple Health Class and
   Nationwide Health Class may also make a claim to be included in the “Medical Expense
   Subclass”:

          All individuals within the Simple Health Class or Nationwide Health Class who
          incurred uncovered medical expense(s).

   The Court has also decided that the following members of the Simple Health Class and Nationwide
   Health Class may also make a claim to be included in the “Tax Penalty Subclass”:

          All individuals within the Simple Health Class or Nationwide Health Class who
          incurred a penalty under the ACA’s individual mandate provisions.

           Excluded from the Settlement Classes are the Judges to whom the Action is assigned and
   any member of a Judge’s staff and immediate family; the HII Defendants and their directors,
   officers, employees or independent contractors; Michael Kosloske; and the former directors,
   officers, employees or independent contractors of Simple Health or Nationwide Health.

           As noted above, if this Notice was addressed to you, then according to Defendants’ records,
   you are a member of the Settlement Class unless you timely and properly exclude yourself from
   the Settlement Class as described in Part 11 of this Notice, and you will receive a distribution from
   the Settlement Fund if you timely return a Claim Form as described in Part 7 of this Notice.

      6. What does the settlement provide?

          The HII Defendants have agreed to create the $27.5 million Settlement Fund. If the
   Settlement receives final approval, the Settlement Fund will first be used to pay (1) Court-awarded

                                                    5
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 42 of
                                      82



   attorneys’ fees, reimbursement of costs, and Service Awards; (2) Notice and Administration
   Expenses; (3) Taxes, if any; and (4) any other costs, fees, or expenses approved by the Court. The
   term “Notice and Administration Expenses” means all costs, fees, and expenses incurred in
   connection with providing Notice and distributing the Settlement proceeds to you. The money
   remaining after these fees and costs are deducted is the Net Consideration.

           Each Settlement Class Member who timely submits a valid Claim Form and does not opt-
   out of the Settlement shall receive his or her pro rata share of the Settlement Fund. To calculate
   each pro rata share, first each Settlement Class Member will be assigned a “total numerator” to be
   calculated as each Settlement Class Member’s unrefunded payments for LBIPs (the “base
   numerator”), plus a “medical expense multiplier” of 1.25 times the base numerator if that
   Settlement Class Member timely submits a Claim Form stating under penalty of perjury that he or
   she incurred Uncovered Medical Expenses, plus a “tax penalty multiplier” of 1.035 times the base
   numerator if that Settlement Class Member timely submits a Claim Form stating under penalty of
   perjury that he or she incurred a Tax Penalty. The Net Consideration will be divided by the sum
   of all Settlement Class Members’ total numerators to calculate a “final multiplier,” which shall be
   multiplied against each Settlement Class Member’s total numerator to arrive at that Settlement
   Class Member’s pro rata share.

           The actual amount that each Settlement Class Member will receive will ultimately depend
   on a variety of factors, including the fees and expenses awarded by the Court and expended by the
   Settlement Administrator, the number of Settlement Class Members who choose to opt out of the
   Settlement, the number of Subclass Members and the number of Settlement Class Members who
   timely return a Claim Form.

      7. How can I get such relief?

           As long as you (i) do not exclude yourself from the Settlement Class and (ii) timely return
   or submit the Claim Form by [MONTH DAY YEAR] to the Settlement Administrator, then you
   will receive a distribution from the Settlement Fund. You can return the Claim Form by submitting
   it at [www.settlementwebsite.com]; mailing it to HII Class Action Settlement Administrator, c/o
   JND Legal Administration, P.O. Box 91235, Seattle, Washington 98111; or emailing it to the
   Settlement Administrator in .pdf format to [EMAIL ADDRESS].

         The Claim Form contains two boxes where you will indicate under penalty of perjury
   whether you are a member of the Medical Expense Subclass and/or Tax Penalty Subclass.

         If, from June 7, 2015, to [date of prelim approval] you incurred medical expenses for which
   you made a claim for reimbursement under an LBIP you purchased through Simple Health or
   Nationwide Health, and that claim was rejected in whole or in part, then you should check the
   “Medical Expense Subclass” box.

           If, from June 7, 2015, to [date of prelim approval] you incurred a tax penalty imposed by
   the Internal Revenue Service because you did not have ACA-compliant health insurance, then you
   should check the “Tax Penalty Subclass” box.




                                                   6
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 43 of
                                      82



         If you do not qualify as a member of the Medical Expense Subclass or the Tax Penalty
   Subclass, don’t worry. You will still receive some share of the Settlement Fund if you timely
   submit your Claim Form.

           If you have moved within the last five years, you may notify the Settlement Administrator
   in charge of administrating settlement of your new mailing address by writing to: HII Class Action
   Settlement Administrator, c/o JND Legal Administration, P.O. Box 91235, Seattle, Washington
   98111.

      8. When would I get such relief and how will it be distributed to me?

           The court will hold a hearing at [time] on [date] to decide whether to approve the
   Settlement. The Court will only approve the Settlement if it finds it to be fair, reasonable and
   adequate. It may take the Court several weeks or months after the hearing before it decides. If the
   court approves the settlement, then there may be appeals. If appeals are filed, then it is uncertain
   how long it will take to resolve them. It is also possible that this Settlement may be terminated for
   other reasons, such as those set forth in Section X of the Settlement Agreement (a copy of which
   is available for review at [www.settlementwebsite.com]). Please be patient.

           The “Final Approval” date, as defined in the Settlement, is the date when the order granting
   final approval of the Settlement and entering judgment (the Final Order and Judgment) will be
   final and no longer subject to appeal. Distributions are expected to be made within 20 days of the
   Final Approval date. The Settlement Website will be updated from time to time to reflect the
   progress of the Settlement.

          All checks will expire and become void 180 days after they are issued and will be
   considered unclaimed funds. Unclaimed funds will be considered a waiver by you of the right to
   receive a Distribution. Unclaimed distributions may be redistributed pro rata to other class
   members or to a nonprofit or charity via a cy pres fund.

      9. Will the Settlement have any tax consequences on me?

           Neither the Court nor the Parties (including their counsel) can advise you about what, if
   any, tax consequences might arise for you from the Settlement. You are encouraged to consult
   with your own tax advisor to determine whether any potential tax consequences could arise from
   your receipt of a Distribution.

      10. Am I giving up anything by remaining in the Settlement Class?

            If you don’t exclude yourself, then you will remain in the Settlement Class, and that means
   that if the Settlement is given final approval and reaches the Final Settlement Date then you shall
   be deemed to be a “Releasing Party.” As a Releasing Party, you shall be deemed to release the
   following “Released Claims”:

          any and all claims, causes of action, suits, obligations, debts, demands, agreements,
          promises, liabilities, damages, losses, controversies, costs, expenses, refunds,
          reimbursements, restitution, and attorneys’ fees of any nature whatsoever, whether

                                                    7
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 44 of
                                      82



          arising under federal law, state law, local law, common law or equity, state or
          federal antitrust laws, any state’s consumer protection laws, unjust enrichment,
          contract, rule, regulation, any regulatory promulgation (including, but not limited
          to, any opinion or declaratory ruling), or any other law, including Unknown Claims,
          whether suspected or unsuspected, asserted or unasserted, foreseen or unforeseen,
          actual or contingent, liquidated or unliquidated, punitive or compensatory, that
          were advanced in the Action, or that are related to the facts, transactions, events,
          occurrences, acts, or omissions alleged in the Action and could have been advanced
          in the Action, as of the date of the Final Order and Judgment (excluding, for
          avoidance of doubt, any claims to enforce the Settlement or the Final Order and
          Judgment). However, Released Claims shall not include any claims held by the
          Receiver relating to commissions or other monies that the HII Defendants and/or
          Benefytt have collected, hold or may collect in the future relating to products sold
          by any of the Simple Health Receivership Entities. Nor shall the Released Claims
          include the release of any claims held by Settlement Class Members who are part
          of the Simple Health Class (as that term is defined in the Court’s February 1, 2021,
          Order on Motion for Class Certification) to distributions or other consideration
          made, or to be made, by the Receiver. The Parties agree that claims for violations
          of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., or state court
          analogues, against the HII Defendants, are not affected by this Settlement.

          This release will include claims that you and any other Settlement Class Member does not
   know or suspect to exist in her, his, or its favor at the time of the release of the Released Parties,
   which if known by him, her, or it might have affected her, his, or its decision(s) with respect to the
   Settlement, including the decision to seek exclusion from or object to the Settlement.

           If the Settlement is given Final Approval, then all Settlement Class members will have
   expressly, and by operation of the Judgment, to the fullest extent permitted by law, waived and
   relinquished any and all provisions, rights, and benefits conferred by any law or any state or
   territory of the United States, or principle of common law, which is similar, comparable, or
   equivalent to California Civil Code § 1542, which provides:

                  A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT
                  THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR
                  SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
                  EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR
                  HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER
                  SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

   As a “Releasing Party” you shall be deemed to understand and acknowledge the significance of
   these waivers of California Civil Code Section 1542 and/or of any other applicable law relating to
   limitations on releases. In connection with such waivers and relinquishment, you shall be deemed
   to acknowledge that you are aware that you may hereafter discover facts in addition to, or different
   from, those facts which they now know or believe to be true with respect to the subject matter of
   the Settlement Agreement, but that you release fully, finally, and forever all Released Claims, and
   in furtherance of such intention, the release will remain in effect notwithstanding the discovery or
   existence of any such additional or different facts. You shall acknowledge, and by operation of

                                                     8
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 45 of
                                      82



   law shall be deemed to have acknowledged, that the inclusion of “Unknown Claims” in the
   definition of Released Claims was separately bargained for and was a material element of the
   Settlement.

          The full terms of the Release provisions of the Settlement are at Section IX of the
   Settlement Agreement, a copy of which is available at [www.settlementwebsite.com].

                      EXCLUDING YOURSELF FROM THE SETTLEMENT

       11. How do I exclude myself from the Settlement Class?

           If you don’t want to be part of the Settlement, or if you want to keep the right to sue or
   continue suing HPIH, HII or Kosloske on your own about the Released Claims, then you must take
   steps to exclude yourself from the Settlement Class. This is also called “opting out” of the
   Settlement Class. If you exclude yourself from the Settlement Class, you will not be bound by the
   Settlement and will not receive any relief offered by the Settlement, but you will be free to file and
   then pursue your own individual lawsuit regarding the Released Claims if you wish to do so.
   However, the Court has ruled that neither the Settlement, nor this Notice, nor the Court’s
   preliminary approval order may be used as evidence in such individual lawsuits. You should be
   aware that if you do exclude yourself and plan to file your own action against Defendants, the
   statute of limitations applicable to your claim may prevent you from separately suing Defendants
   unless you act promptly.

           To exclude yourself, you must mail a letter sufficiently in advance to be received by the
   Settlement Administrator no later than [MONTH DAY YEAR] saying that you want to be
   excluded from the Settlement Class. Your letter must be addressed to HII Class Action Settlement
   Administrator, c/o JND Legal Administration, P.O. Box 91235, Seattle, Washington 98111, and
   must (i) contain a caption or title that identifies it as a “Request for Exclusion in Belin v. HII”; (ii)
   include your name, mailing address and email address(es) and contact telephone number; (iii)
   specify that you want to be excluded from the Settlement Class; and (iv) be personally signed by
   you.

           NOTE: If your request for exclusion is late or incomplete, then it will not be valid and you
   will remain part of the Settlement Class. You will still be bound by the Settlement and other orders
   or judgments in the Action, and you will not be able to participate in any other lawsuits against
   Defendants and the Released Parties based on the Released Claims.

       12. If I don’t exclude myself, can I sue HII, HPIH or Kosloske later for the same thing?

          No. If you do not exclude yourself from the Settlement Class and the Settlement is given
   Final Approval, then you will give up the right to sue Defendants and the Released Parties for the
   Released Claims — even if you do not timely submit a valid Claim Form.

       13. If I exclude myself, can I get anything from this Settlement?

           If you exclude yourself, you will not be eligible to receive any of the monetary benefits
   that the Settlement provides.

                                                      9
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 46 of
                                      82



                             THE LAWYERS REPRESENTING YOU

      14. Do I have a lawyer in this case?

   Yes. The Court has appointed Jason Kellogg, Jeffrey C. Schneider, Lawrence A. Kellogg and
   Victoria J. Wilson of the law firm of Levine Kellogg Lehman Schneider + Grossman LLP, and
   Jason R. Doss of The Doss Firm LLC, to represent you and the other Settlement Class Members
   in this Action and for purposes of this Settlement, and for no other purpose. These attorneys are
   called “Class Counsel,” and they can be reached by writing them at:

   Levine Kellogg Lehman Schneider + Grossman LLP
   201 South Biscayne Boulevard, 22nd Floor
   Miami, Florida 33131

   The Doss Firm LLC
   The Brumby Building
   127 Church Street, Suite 220
   Marietta, Georgia 30060

           You have the right to retain your own separate lawyer to represent you in this case, but you
   are not obligated to do so. If you hire your own lawyer, then you will be solely responsible for all
   of his or her fees and expenses. You also have the right to represent yourself before the Court
   without a lawyer, but if you want to appear at the Fairness Hearing you must comply with the
   procedures set forth in Parts 18 through 19 of the Notice below.

      15. How will Class Counsel and Class Representatives be paid?

          Class Counsel have prosecuted this case on a contingent-fee basis and, so far, have not
   been paid anything for their services. If the Settlement is approved, then Class Counsel will ask
   the Court for an award of attorney’s fees and expenses, to be paid from the Settlement Fund in an
   amount not to exceed 33.33% of the Settlement Fund.

           A recent decision of the U.S. Court of Appeals for the Eleventh Circuit holds that Service
   Awards for class representatives are not permissible in class actions. See Johnson v. NPAS
   Solutions, LLC, No. 18-12344, 2020 WL 5553312, at *12 (11th Cir. Sept. 17, 2020). If and only
   if that decision is vacated or reversed, then Class Counsel will also ask the Court for Service
   Awards for the Class Representatives for their efforts in bringing the Action, in amounts not to
   exceed $6,250 per Plaintiff, which will also be paid from the Settlement Fund. Class Counsel will
   file with their Court their request for attorneys’ fees and expenses, and Service Awards, on or
   before [MONTH DAY YEAR], which will then be posted on [www.settlementwebsite.com].

          The Settlement is not conditioned on the Court approving any specific amount of attorneys’
   fees and expenses or Service Awards. The Court will ultimately decide whether any attorneys’
   fees and expenses should be awarded to Class Counsel, and whether any Service Awards should
   be awarded to Class Representatives, and in what amounts.



                                                   10
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 47 of
                                      82



                               OBJECTING TO THE SETTLEMENT

      16. How do I tell the court that I don’t like the settlement?

           If you do not exclude yourself from the Settlement Class, then you can object to the
   Settlement if you don’t agree with any part of it. You can provide reasons why you think the Court
   should deny approval of the Settlement by filing an objection. However, you can’t ask the Court
   to order a larger or different type of settlement as the Court can only approve or deny the Settlement
   presented by the Parties. If the Court denies approval, then no settlement relief will be available
   to the Settlement Class Members and the lawsuit will continue. If you file a written objection,
   then the Court will consider your views.

           To object, you must file a written statement of objection with the Court. Your written
   objection must (i) contain a caption or title that identifies it as an “Objection to Case Settlement in
   Belin v. HII”; (ii) include your full name, mailing address and email address(es) and contact
   telephone number; (iii) provide an explanation of the basis upon which you claim to be a
   Settlement Class Member (such as, you received this Class Notice); (iv) state whether the objection
   applies only to you, or to the Settlement Class as a whole, and the reasons for your objection,
   accompanied by any legal or factual support for the objection; (v) disclose the name and contact
   information of any and all attorneys representing, advising or in any way assisting you in
   connection with the preparation or submission of your objection; and (vi) disclose the case name
   and civil action number of any other objections that you or your counsel have made in any other
   class action cases in the last 4 years; (vii) state whether you intend to appear at the Final Approval
   Hearing on your own behalf or through counsel; and (viii) be personally signed by you.

           You may file your written statement of objection in person at, or you may mail it to, the
   Clerk of Court, United States District Court for the Southern District of Florida, U.S. Federal
   Building and Courthouse, 299 East Broward Boulevard #108, Ft. Lauderdale, Florida 33301.
   However, if you are represented by your own attorney, then your attorney must file your objection
   through the Court’s Case Management/Electronic Case Filing (CM/ECF) system. To be
   considered timely and valid, all statements of objection must be filed with the Court by, or mailed
   sufficiently in advance to be received by the Court by [MONTH DAY YEAR]. Any Settlement
   Class Member who does not comply with the above deadline and requirements shall be deemed to
   have waived all objections to and shall be forever barred from challenging the Settlement.

      17. What’s the difference between objecting and excluding myself?

           Objecting is simply telling the Court that you do not like something about the settlement,
   but that you are still willing to be bound by it if the Settlement is finally approved despite your
   objection. You can object only if you stay in the Settlement Class. Excluding yourself is telling
   the Court that you don’t want to be part of the Settlement Class at all. If you exclude yourself, you
   will not be subject to the Settlement and therefore cannot object to the Settlement or appear at the
   Fairness Hearing because the case no longer affects you.




                                                     11
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 48 of
                                      82



                               THE COURT’S FAIRNESS HEARING

          The Court will hold a hearing to decide whether to approve the Settlement. You may attend
   and you may ask to speak, but you are not required to.

   When and where will the Court decide whether to approve the settlement?

            The court will hold a Fairness Hearing at [time] on [date] before the Honorable Judge
   Anuraag Singhal at the U.S. District Court for the Southern District of Florida, U.S. Federal
   Building and Courthouse, 299 East Broward Boulevard, #107, Ft. Lauderdale, Florida 33301. At
   this hearing, the court will consider whether to: (1) grant final certification to the Settlement Class
   for settlement purposes; (2) approve the Settlement as fair, reasonable and adequate; and (3) award
   any attorneys’ fees and expenses to Class Counsel and Service Awards to Class Representatives.
   After the hearing, the Court will decide whether to approve the Settlement. It is not possible to
   predict how long the Court’s decision will take.

          NOTE: The Court has reserved the right to change the date and/or time of the Fairness
   Hearing, or to continue it, without further notice. If you plan to attend the Fairness Hearing, you
   should confirm the date and time shortly before traveling to attend the hearing by checking
   www.settlementwebsite.com] or the Court’s Public Access to Court Electronic Records (PACER)
   system at https://www.alnd.uscourts.gov/CMECF/default.htm.

      18. Do I have to attend the fairness hearing?

           No, Class Counsel will represent the Settlement Class at the Fairness Hearing. But you are
   welcome to come at your own expense. Even if you send an objection, you do not have to go to
   the Fairness Hearing to talk about it. As long as your objection was timely filed and meets the
   other requirements described in Part 16, the Court will consider it. You also retain a lawyer at
   your own expense to represent you at the Fairness Hearing, but it is not necessary to do so.

      19. May I speak at the fairness hearing?

            You may ask the Court for permission to speak at the Fairness Hearing, but only if you
   timely file an objection in full compliance with the instructions set forth in Part 16, and if you also
   state in that objection that you would like to speak at the Fairness Hearing. However, any separate
   attorney you hire may appear only if he or she files through the Court’s Case
   Management/Electronic Case Filing (CM/ECF) system a separate “Notice of Intention to Appear
   in Belin v. HII, No. 19-cv-61430-SINGHAL.” That notice must be filed with the Court no later
   than [MONTH DAY YEAR]. You cannot speak at the Fairness Hearing if you have excluded
   yourself from the Settlement Class.

                                        IF YOU DO NOTHING

      20. What if I do nothing?

          If you do nothing and the Settlement is approved and reaches Final Approval, then you will
   be a Settlement Class Member. Even if you do not submit a Claim Form, you will be bound by

                                                     12
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 49 of
                                      82



   the Settlement’s release and other terms, and therefore you will not be able to file your own lawsuit,
   continue with your own lawsuit, or be part of any other lawsuit against HII, HPIH or Kosloske
   concerning any of the Released Claims.

                                 GETTING MORE INFORMATION

      21. Where can I get additional information?

           This Notice summarizes the proposed settlement. For precise terms and conditions of the
   Settlement, please see the full Settlement Agreement available at [www.settlementwebsite.com],
   by accessing the Court docket in this case through the Court’s Case Management/Electronic Case
   Filing (CM/ECF) system at https://www.alnd.uscourts.gov/CMECF/, or by visiting the office of
   the Clerk of the Court for the United States District Court for the Southern District of Florida, U.S.
   Federal Building and Courthouse, 299 East Broward Boulevard #108, Ft. Lauderdale, Florida
   33301, between 8:30 a.m. and 4:30 p.m., Monday through Friday, excluding Court holidays.

       PLEASE DO NOT TELEPHONE THE COURT, THE CLERK OF THE COURT’S
          OFFICE OR DEFENDANTS TO INQUIRE ABOUT THIS SETTLEMENT




                                                    13
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 50 of
                                      82




                        Exhibit 1.B
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 51 of
                                      82



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           (FT LAUDERDALE DIVISION)

                        CASE NO. 0:19-cv-61430-SINGHAL/Valle

   ELIZABETH E. BELIN, et al.,

         Plaintiffs,

   v.

   HEALTH INSURANCE INNOVATIONS, INC., et al.,

          Defendants.
                                                /
                                    CLAIM FORM
                          Exhibit B to Settlement Agreement
   I.    GENERAL INSTRUCTIONS
         1.     All capitalized terms not otherwise defined herein shall have the same
   meanings ascribed to them in the Settlement Agreement, which can be downloaded
   at [settlement website].
         2.     To recover as a member of the Settlement Class based on your claims
   in the above-captioned class action lawsuit (the “Action”), and/or to recover as a
   member of the Medical Expense Subclass and/or Tax Penalty Subclass in this Ac-
   tion, you must complete and sign this Claim Form. If you fail to submit a
   properly completed Claim Form, then you will be precluded from any recov-
   ery in connection with the proposed Settlement. And if you fail to submit a
   properly completed Claim Form and fail to request exclusion from the Set-
   tlement as set forth in the accompanying “Important Notice About a Proposed
   Class Action Settlement That Affects You” (the “Class Notice”), then you will
   also have your released your claims against Defendants in this Action.
                                            1
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 52 of
                                      82



          3.   YOU MUST MAIL OR SUBMIT ONLINE AT [WEBSITE NAME]
   YOUR COMPLETED AND SIGNED CLAIM FORM NO LATER THAN
   [SUBMITTAL DEADLINE], TO THE SETTLEMENT ADMINISTRATOR
   ADDRESSED AS FOLLOWS:
                      HII Class Action Settlement Administrator
                            c/o JND Legal Administration
                                   P.O. Box 91235
                                  Seattle, WA 98111

   II.    THE SETTLEMENT CLASS
          4.   The records of Defendants Health Insurance Innovations, Inc. and
   Health Plan Intermediaries Holdings, LLC (the “HII Defendants”) indicate that you
   are a member of the Settlement Class, which is defined as “All individuals who
   purchased the HII Defendants’ limited benefit indemnity plans and/or ancillary
   products such as medical discount plans through Simple Health or Nationwide
   Health within the applicable statute(s) of limitation, and paid fee(s) and/or a pre-
   mium(s) that were not completely recovered through a refund or chargeback.”
          5.   As members of the Settlement Class, you are receiving this Claim
   Form and the accompanying Class Notice.
          6.   If you complete this Claim Form properly and you timely submit it to
   the Settlement Administrator, then you will receive a cash settlement tied to the
   fees and premiums you paid for the HII Defendants’ limited benefit indemnity
   plans and/or ancillary products such as medical discount plans. The amount you
   will receive cannot be determined until all Claim Forms are received.
   III.   THE MEDICAL EXPENSE SUBCLASS
          7.   In addition to being a member of the main Settlement Class, you may
   also be a member of the Medical Expense Subclass, which is defined as “all indi-



                                            2
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 53 of
                                      82



   viduals within the Simple Health Class or Nationwide Health Class who incurred
   uncovered medical expense(s).”
          8.     You incurred “Uncovered Medical Expense(s)” if you (i) incurred
   medical expenses (ii) from June 7, 2015 to [Date of Preliminary Approval Order]
   (iii) for which you made a claim for reimbursement that (iv) was rejected in whole
   or in part.
          9.     If you complete the “Medical Expense Subclass” portion of this Claim
   Form properly and you timely submit it to the Settlement Administrator, then you
   will receive an enhanced cash settlement of 1.25 times (25%) the fees and premi-
   ums you paid for the HII Defendants’ limited benefit indemnity plans and/or ancil-
   lary products such as medical discount plans. Again, the amount you will receive
   cannot be determined until all Claim Forms are received.
          10.    If you believe you are NOT a member of the Medical Expense Sub-
   Class, then do not complete the “Medical Expense Subclass” portion of this Claim
   Form. (You will still be eligible to receive a cash settlement as part of the main
   Settlement Class, as described in Section II above.)
   IV.    THE TAX PENALTY SUBCLASS
          11.    In addition to being a member of the main Settlement Class and/or the
   Medical Expense Subclass, you may also be a member of the Tax Penalty Sub-
   class, which is defined as “all Settlement Class Members who incurred a penalty
   under the Affordable Care Act’s individual mandate provisions.”
          12.    You incurred a “Tax Penalty” if you (i) paid a penalty to the Internal
   Revenue Service (ii) from June 7, 2015 to [Date of Preliminary Approval Order]
   (iii) because you did not have health insurance that was compliant with the Afford-
   able Care Act.
          13.    If you complete the “Tax Penalty Subclass” portion of this Claim
   Form properly and you timely submit it to the Settlement Administrator, then you
                                             3
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 54 of
                                      82



   will receive an enhanced cash settlement of 1.035 times (3.5%) the fees and premi-
   ums you paid for the HII Defendants’ limited benefit indemnity plans and/or ancil-
   lary products such as medical discount plans. Again, the amount you will receive
   cannot be determined until all Claim Forms are received.
         14.    If you believe you are NOT a member of the Tax Penalty Subclass,
   then do not complete the “Tax Penalty Subclass” portion of this Claim Form. (You
   will still be eligible to receive a cash settlement as part of the main Settlement
   Class, as described in Section II above.)
         15.    If you incurred Uncovered Medical Expenses and Tax Penalt(ies),
   then it is perfectly okay to participate in both the Medical Expense Subclass and
   the Tax Penalty Subclass.
   V.    ADDITIONAL INFORMATION AND INSTRUCTIONS
         16.    Executors, administrators, guardians, conservators and trustees of any
   Claimant must complete and sign this Claim Form on behalf of the Claimant they
   represent, and proof of their authority to act for such Claimant must accompany
   this Claim Form and their titles or capacities must be stated.
         17.    If you wish to file your Proof of Claim electronically, go to [SET-
   TLEMENT WEBSITE].           No electronic files will be considered to have been
   properly submitted unless the Settlement Administrator sends you a written ac-
   knowledgment of receipt and acceptance of electronically submitted data.




                                               4
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 55 of
                                      82



           This Proof of Claim Must Be Postmarked (if Mailed) or Received
                         (if Submitted Online) No Later Than:
                                     [DEADLINE]

                          Please Type or Print (in Blue or Black Ink)

   PART 1: CLAIMANT IDENTIFICATION


           Last Name of Claimant                 MI                  First Name


   Name of executor, administrator, guardian,    Title         Statement of authority
    conservator and/or trustee (if applicable)                   to act for Claimant

   Telephone Number (Primary Daytime)                    Telephone Number (Alternate)


   Email Address                                         Date of Birth


    Address 1

    Address 2


    City                                         State                   Zip Code


    Foreign Province                   Foreign Postal Code            Foreign Country
                                                                     Name/Abbreviation


    Name of Products Purchased
    and Policy numbers(if
    known)


    Date(s) of         Purchase                                    Date(s) of Cancellation
    (if known)                                                           (if known)


                                                   5
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 56 of
                                      82



   PART 2: MEDICAL EXPENSE SUBCLASS CLAIM

    Please read and sign below if the following is true and cor-
    rect.

    I swear and affirm under penalty of perjury that all of the
    following is true and correct:

       1. I incurred one or more medical expenses from June 7,
          2015 to [Date of Preliminary Approval Order];

       2. I made a claim for reimbursement of those medical
          expenses; and

       3. My claim was rejected in whole or in part.


   Sign Name Here: __________________________________
   Print Name Here: __________________________________



   PART 3: TAX PENALTY SUBCLASS CLAIM

   Please read and sign below if the following is true and cor-
   rect.

   I swear and affirm under penalty of perjury that all of the
   following is true and correct:

      1. I paid one or more penalties to the Internal Revenue
         Service from June 7, 2015 to [Date of Preliminary
         Approval Order],

      2. Because I did not have Affordable Care Act-
         compliant health insurance.



   Sign Name Here:__________________________________
   Print Name Here: __________________________________


                                           6
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 57 of
                                      82



   PART 4: FINAL SIGNATURE AND AFFIRMATION
         I declare under penalty of perjury under the laws of the United States of
   America that all the foregoing information supplied by me in this Claim Form is
   true and correct.

         Signed this ________________ day of __________________ (Month/Year)

   in ____________________________________________________.
            (City),             (State/Country)



                                       (Sign your name here)


                                       (Type or print your name here)


                                       (If not you personally, state the capacity of
                                       person(s) signing, e.g., Beneficial Holder,
                                       Executor or Administrator)




                                         7
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 58 of
                                      82



               ACCURATE CLAIMS PROCESSING TAKES TIME.
                       THANK YOU FOR YOUR PATIENCE.


   Reminder Checklist:

         1.    Please fill out and sign Parts 1 and 4 above.

         2.    Please fill out and sign Part 2 above if you are a member of the Medi-
               cal Expense Subclass.

         3.    Please fill out and sign Part 3 above if you are a member of the Tax
               Penalty Subclass.

         4.    If submitting via mail, keep a copy of your Claim Form and all sup-
               porting documentation for your records.

         5.    If you desire an acknowledgment that the Settlement Administrator
               received your Claim Form, please send it by Certified U.S. Mail, Re-
               turn Receipt Requested.

         6.    If you submit your Claim Form electronically, your submission is not
               deemed to have been properly submitted unless the Settlement Ad-
               ministrator sends you a written acknowledgment of receipt and ac-
               ceptance of the electronically submitted Claim Form.

         If you move, please send your new address to the Settlement Administrator

   at the address below.

         AGAIN, THIS PROOF OF CLAIM MUST BE SUBMITTED OR
    MAILED NO LATER THAN [DEADLINE], ADDRESSED AS FOLLOWS:

                      HII Class Action Settlement Administrator
                            c/o JND Legal Administration
                                   P.O. Box 91235
                                  Seattle, WA 98111


                     To submit you claim online visit [settlement website]



                                            8
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 59 of
                                      82




                        Exhibit 1.C
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 60 of
                                      82



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   (FT LAUDERDALE DIVISION)

                             CASE NO. 0:19-cv-61430-SINGHAL/Valle

   ELIZABETH E. BELIN, et al.,

          Plaintiffs,

   v.

   HEALTH INSURANCE INNOVATIONS, INC., et al.,

          Defendants.
                                                       /

                        [PROPOSED] ORDER PRELIMINARILY APPROVING
                           SETTLEMENT AND PROVIDING FOR NOTICE

          WHEREAS, currently before this Court is the motion of Plaintiffs, Elizabeth Belin,

   Christopher Mitchell, Kevin Furman, Mitchell Kirby, Kathryn Svenson, Gabrielle Watson, Jesse

   Manley, Randall Spitzmesser and Michael Escobar (“Plaintiffs”), for themselves and the

   Settlement Class Members, to preliminarily approve a Settlement Agreement entered into with

   Defendants, Health Insurance Innovations, Inc. (“HII”), Health Plan Intermediaries Holdings, LLC

   (“HPIH”)1 and Michael Kosloske (“Kosloske”), to approve the form and method of providing

   notice to the Settlement Class of the proposed Settlement and to set a date for a fairness hearing

   on the proposed Settlement;

          WHEREAS, this Court previously certified certain Classes and Subclasses as detailed in

   its Order dated February 1, 2021 [D.E. 208];

          WHEREAS, the Court has reviewed the Settlement Agreement, together with its exhibits;



   1
          HII and HPIH (the “HII Defendants”) now go by the name Benefytt Technologies, Inc.
   (“Benefytt”). Benefytt is a signatory to the Settlement Agreement.
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 61 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


          WHEREAS, the Settlement Agreement provides that the HII Defendants shall pay a total

   of $27.5 million to settle all claims in this Action, and to make or continue certain business practice

   changes relating to the sale of limited benefit indemnity plans and ancillary products;

          WHEREAS, the Settlement appears to be the product of informed, arms-length settlement

   negotiations between Class Counsel and Defendants over a period of months with the help of

   mediator Hunter R. Hughes III;

          WHEREAS, the Court is familiar with and has reviewed the record, the Settlement

   Agreement, Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement and

   supporting declarations, and has found good cause for entering this Order; and

          WHEREAS, unless otherwise specified, all capitalized terms used herein have the same

   meanings as set forth in the Settlement Agreement;

          NOW THEREFORE, it is ORDERED and ADJUDGED as follows:

                               The Settlement Class and Class Counsel

          1.      The Court finds upon preliminary evaluation that it will likely be able to approve

   the proposed Settlement as fair, reasonable and adequate. The Court finds that giving notice of

   the Settlement is justified pursuant to Federal Rule of Civil Procedure 23(e)(1). On February 1,

   2021, this Court issued an Order on Class Certification (the “Certification Order”) certifying the

   following Classes and Subclasses, and will likely certify and/or confirm them as Settlement

   Classes for purposes of judgment on the Settlement:

          Simple Health Class. All individuals who purchased the HII Defendants’ limited
          benefit indemnity plans and/or ancillary products such as medical discount plans
          through Simple Health within the applicable statute(s) of limitation, and paid fee(s)
          and/or a premium(s) that were not completely recovered through a refund or
          chargeback.

          Nationwide Health Class. All individuals who purchased the HII Defendants’
          limited benefit indemnity plans and/or ancillary products such as medical discount
          plans through Nationwide Health within the applicable statute(s) of limitation, and


                                                     2
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 62 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


            paid fee(s) and/or a premium(s) that were not completely recovered through a
            refund or chargeback.

            Medical Expense Subclass. All individuals within the Simple Health Class or
            Nationwide Health Class who incurred uncovered medical expense(s).

            Tax Penalty Subclass. All individuals within the Simple Health Class or
            Nationwide Health Class who incurred a penalty under the ACA’s individual
            mandate provisions.

   Excluded from the Settlement Classes are the Judge to whom the Action is assigned and any

   member of the Judge’s staff and immediate family; the HII Defendants and their directors, officers,

   employees or independent contractors; Michael Kosloske; and the former directors, officers,

   employees or independent contractors of Simple Health or Nationwide Health.

            2.    As it did in the Certification Order, the Court determines for settlement purposes

   that the proposed Settlement Class meets all of the requirements of Rule 23(a) and (b)(3).

            3.    The Court appoints Plaintiffs, Elizabeth Belin, Christopher Mitchell, Kevin

   Furman, Mitchell Kirby, Kathryn Svenson, Gabrielle Watson, Jesse Manley, Randall Spitzmesser

   and Michael Escobar, who were previously appointed class representatives in the Certification

   Order, as representatives of the proposed Settlement Class going forward.

            4.    The following lawyers, who were appointed Class Counsel in an Order dated

   February 19, 2021, are designated as class counsel for the Settlement Class pursuant to Rule 23(g):

   Jason Kellogg, Jeffrey C. Schneider, Lawrence A. Kellogg and Victoria Wilson of Levine,

   Kellogg, Lehman, Schneider + Grossman, and Jason R. Doss of The Doss Firm, LLC. The Court

   finds that these lawyers are experienced and will adequately protect the interests of the Settlement

   Class.

                               Preliminary Approval of the Settlement

            5.    The Court preliminarily finds that the Settlement is the product of non-collusive,

   arm’s-length negotiations between experienced class action attorneys who were well informed of


                                                    3
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 63 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


   the strengths and weaknesses of the Action, including through discovery and motion practice, and

   whose settlement negotiations were supervised by an experienced, nationally renowned mediator,

   Hunter R. Hughes III. The Settlement confers substantial benefits upon the Settlement Class and

   avoids the costs, uncertainty, delays, and other risks associated with continued litigation, trial

   and/or appeal concerning the claims at issue. The Settlement falls within the range of possible

   recovery, compares favorably with the potential recovery when balanced against the risks of

   continued prosecution of the claims in the Action, and does not grant preferential treatment to

   Plaintiffs, their counsel, or any subgroup of the Settlement Class.

          6.      The Court preliminarily approves the Settlement as fair, reasonable, and adequate

   and in the best interest of Plaintiffs and the other Settlement Class Members, subject to further

   consideration at the Final Approval Hearing to be conducted as described below.

          7.      The Settlement Amount shall be paid to and managed by the Settlement

   Administrator, JND Class Action Administration, as detailed in the Settlement Agreement. All

   funds held by the Settlement Administrator shall be deemed and considered to be in the custody

   of the Court and shall remain subject to the jurisdiction of the Court until such time as such funds

   are distributed pursuant to the Settlement Agreement.

                                     Manner and Form of Notice

          8.      The Court approves the Class Notice substantially in the form attached as

   Exhibit 1.A of the Settlement Agreement. The proposed notice plan, which provides for direct

   notice via email (and then first-class mail to those whose email address cannot be located or whose

   email is returned as undeliverable), will provide the best notice practicable under the

   circumstances. This plan and the Notice are reasonably calculated, under the circumstances, to

   apprise Settlement Class Members of the pendency of the Action; the effect of the proposed




                                                    4
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 64 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


   Settlement (including on the Released Claims); the anticipated motion for attorneys’ fees,

   reimbursement of litigation expenses and service awards; their rights to participate in, opt-out of,

   or object to any aspect of the proposed Settlement. The plan and the Notice constitute due,

   adequate and sufficient notice to Settlement Class Members and satisfy the requirements of Rule

   23 of the Federal Rules of Civil Procedure, due process and all other applicable laws and rules.

   The date and time of the Final Approval Hearing shall be included in the Notice before

   dissemination. Non-material modifications to the Notice may be made without further order of

   the Court.

            9.    The Claim Form attached as Exhibit 1.B to the Settlement Agreement is approved.

   Non-material modifications to the Claim Form may be made without further order of the Court.

            10.   The Court hereby appoints JND Class Action Administration as Settlement

   Administrator to carry out the Notice program, effect payment to Settlement Class Members and

   otherwise perform all administrative tasks set forth in Section VI of the Settlement Agreement.

            11.   Within 45 days after entry of this Order (“Preliminary Approval”), the Settlement

   Administrator shall cause to be established and maintained the Settlement Website, using a URL

   selected by the HII Defendants and subject to approval by Class Counsel, on which will be posted

   the Direct Notice and Claim Form. The Direct Notice shall direct recipients to the Settlement

   Website via a hyperlink. The Settlement Website shall provide for online submission of Claim

   Forms.

            12.   Within 45 days of Preliminary Approval, Direct Notice shall be sent by e-mail to

   all Settlement Class Members as to whom the HII Defendants have a reasonably accessible e-mail

   address. Emails sent shall have a “return receipt” or other such function that permits the Settlement

   Administrator to reasonably determine whether emails have been delivered and/or opened. Emails




                                                    5
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 65 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


   shall have a hyperlink that class member recipients may click and be taken to a landing page on

   the Settlement Website. Contemporaneously with the transmission of the Direct Notice, the

   Settlement Administrator shall cause the Class Notice and Claim Form to be posted on the

   Receiver’s website. The Settlement Administrator shall also cause the Settlement Agreement,

   Motion for Preliminary Approval and supporting documents, as well as all other documents

   ultimately filed in support of Final Approval, to be posted on the Settlement Website.

          13.     For Settlement Class Members for whom the HII Defendants have a reasonably

   accessible mailing address but not an associated email address, and to those Settlement Class

   Members whose emails are returned as undeliverable, Direct Notice shall be sent via postcard to

   the most recent mailing address as reflected in the HII Defendants’ reasonably available

   computerized records and/or data associated with the number. A National Change of Address

   update shall be performed before mailing. Skip tracing shall be performed for all returned mail.

   All costs of skip tracing will be considered Notice and Administrative Expenses.

          14.     All reasonable expenses incurred in notifying Settlement Class Members, as well

   as in administering the Settlement Fund, shall be paid to Settlement Administrator from the

   Settlement Fund as set forth in the Settlement Agreement.

          15.     The Settlement Administrator will require Settlement Class Members to timely

   submit the Claim Form, as required by the terms of the Settlement Agreement, in order to verify a

   Settlement Class Member’s status as a Settlement Class Member and/or Subclass Member and

   their eligibility for any benefits under the Settlement, in addition to any other purposes consistent

   with the Settlement Administrator’s responsibilities under the Settlement Agreement.

          16.     The dates provided for herein may be extended by Order of the Court, for good

   cause shown, without further notice to the Settlement Class.




                                                    6
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 66 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


          17.     In conformance with the time limitations set forth in 28 U.S.C. § 1715(b), the HII

   Defendants within 10 days after the filing of the motion for preliminary approval will cause the

   CAFA Notice to be prepared and sent to the appropriate officials.

                                     The Final Approval Hearing

          18.     An approval hearing shall take place before the Court on ___________, 2021, at

   ______ a.m./p.m. in Courtroom 107 at the U.S. Federal Building and Courthouse, 299 East

   Broward Boulevard, Ft. Lauderdale, Florida 33301, to determine whether: (a) the proposed Class

   should be certified for settlement purposes pursuant to Rule 23; (b) the Settlement should be

   approved as fair, reasonable and adequate; (c) full effect should be given to the releases contained

   in the Settlement Agreement and those provisions finally approved as contained therein; (d) this

   matter should be dismissed with prejudice; (e) Class Counsel’s application for attorneys’ fees and

   expenses should be approved; and (f) whether the application for the class representatives to

   receive service awards should be approved, as well as (g) any other matters the Court deems

   necessary and appropriate.

          19.     Any Settlement Class Member who has not timely and properly excluded

   themselves from the Settlement Class in the manner described below may appear at the approval

   hearing in person or through counsel and be heard, as allowed by the Court, regarding the proposed

   Settlement; provided, however, that no Settlement Class Member who excluded themselves from

   the Settlement Class shall be entitled to object or otherwise appear at the approval hearing, and,

   further provided, that no Settlement Class Member shall be heard in opposition to the Settlement

   unless the Settlement Class Member complies with the requirements of this Order pertaining to

   objections, which are described below.




                                                    7
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 67 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


          20.       Papers in support of Class Counsel’s application for attorneys’ fees, reimbursement

   of litigation expenses, and service awards shall be filed within 45 days after Preliminary Approval.

          21.       Class Counsel’s motion for final approval of the settlement shall be filed no less

   than 30 days before the Final Approval Hearing.

                      Objections and Appearances at the Final Approval Hearing

          22.       Any member of the Settlement Class may appear at the Final Approval Hearing and

   show cause why the proposed Settlement should or should not be approved as fair, reasonable, and

   adequate, or why judgment should or should not be entered, or to comment on or oppose Class

   Counsel’s application for attorneys’ fees, reimbursement of litigation expenses, and service

   awards. No person shall be heard or entitled to contest the approval of the Settlement or, if

   approved, the judgment to be entered approving the Settlement, Class Counsel’s application for an

   award of attorneys’ fees, reimbursement of litigation expenses, and service awards, unless that

   person filed an objection with the Clerk of the United States District Court for the Central District

   of California electronically, in person, or by first-class mail postmarked within 90 days after the

   date of this Order (the “Objection and Opt-Out Deadline”). Absent leave of this Court, objections

   shall not exceed 20, double-spaced pages in length.

          23.       For the objection to be considered by the Court, the objection must be in writing

   and set forth:

                    (a)     The name of this proceeding (Belin v. HII, Case No. 19-cv-61430, or similar
                    identifying words such as “HII Lawsuit”);

                    (b)    the Settlement Class Member’s full name;

                    (c)    the Settlement Class Member’s current address;

                    (d)     the Settlement Class Member’s personal signature (an attorney’s signature
                    is insufficient);




                                                     8
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 68 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


                 (e)    a statement indicating why the Settlement Class Member thinks that the
                 Settlement Class Member is a part of the Settlement Class and/or the Medical
                 Expense Subclass and/or Tax Penalty Subclass;

                 (f)    a statement with the reasons why the Settlement Class Members objects to
                 the Settlement, accompanied by any legal support for the Settlement Class
                 Member’s objection;

                 (g)    a statement identifying all class action settlements to which the Settlement
                 Class Members has objected in the previous five years;

                 (h)     a statement as to whether the Settlement Class Member intends to appear at
                 the Approval Hearing, either in person or through a lawyer, and if through a lawyer,
                 identifying the lawyer by name, address and telephone number, and four dates prior
                 to the Final Approval Hearing during which the Settlement Class Member is
                 available to be deposed by counsel for the Parties; and

                 (i)    a detailed description of any and all evidence the Settlement Class Member
                 may offer at the Approval Hearing, including copies of any and all exhibits the
                 Settlement Class Member may seek to introduce at the Approval Hearing.

          24.    Additionally, if the objecting Settlement Class Member is represented by a lawyer

   and the lawyer intends to seek compensation for his or her services from anyone other than the

   objecting Settlement Class Member, then the objection letter must include:

                 (a)   the identity of all lawyers who represent the objecting Settlement Class
                 Member, including any former or current lawyer who may be entitled to
                 compensation for any reason related to the objection;

                 (b)    a statement identifying all instances in which the lawyer or the lawyer’s law
                 firm have objected to a class action settlement within the preceding five years,
                 giving the case name(s), case number(s) and court(s) in which the class action
                 settlement(s) were filed;

                 (c)     a statement identifying any and all agreements or contracts that relate to the
                 objection or the process of objecting — whether written or oral — between the
                 Settlement Class Member, the Settlement Class Member’s lawyer and/or any other
                 person or entity;

                 (d)    a description of the lawyer’s legal background and prior experience in
                 connection with class action litigation;

                 (e)     a statement regarding whether the lawyer’s compensation will be calculated
                 on the basis of lodestar, contingency or other method;

                 (f)     an estimate of the amount of fees to be sought;


                                                   9
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 69 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


                  (g)     the factual and legal justification for any fees to be sought;

                  (h)     the number of hours already spent by the lawyer and an estimate of the hours
                  to be spent in the future; and

                  (i)     the lawyer’s hourly rate.

          25.     Any Settlement Class Member who fails to comply with the provisions in this Order

   will waive and forfeit any and all rights they may have to object to the Settlement, may have their

   objection stricken from the record and may lose their rights to appeal from approval of the

   Settlement. Any such Settlement Class Member shall also be bound by all the terms of the

   Settlement Agreement, this Order and by all proceedings, orders and judgments, including, but not

   limited to, the releases in the Settlement Agreement if final judgment is entered.

          26.     Counsel for any objector must enter a Notice of Appearance no later than 14 days

   before the Final Approval Hearing.

          27.     Attendance at the Final Approval Hearing is not necessary, but persons wishing to

   be heard orally in connection with approval of the approval of the Settlement and/or the application

   for an award of attorneys’ fees, reimbursement of expenses, and service awards must indicate in

   their written objection their intention to appear at the hearing.

                                 Exclusions from the Settlement Class

          28.     Any Settlement Class Member who wishes to be excluded from the Settlement

   Class must mail a written notification of his or her intent to be excluded to the Settlement

   Administrator at the address provided in the approved notice attached to the Settlement Agreement

   postmarked no later than 90 days from the date of this Order (the “Opt-out Deadline”). Each

   written request for exclusion must be signed by the Settlement Class Member seeking exclusion,

   can only request exclusion for that one Settlement Class Member and must contain the following

   information:



                                                      10
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 70 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


          (a)     The name of this proceeding (Belin v. HII, Case No. 19-cv-61430, or similar
          identifying words such as “HII Lawsuit”);

          (b)     their full name;

          (c)     their current address;

          (d)     the words “Request for Exclusion” at the top of the document or a statement that
          the Settlement Class Member does not wish to participate in the Settlement;

          (e)     and a personal signature.

          29.     Any Settlement Class Member who does not timely and validly exclude themselves

   from the Settlement shall be bound by the terms of the Settlement. If final judgment is entered,

   any Settlement Class Member who has not submitted a timely, valid written notice of exclusion

   from the Settlement Class shall be bound by all subsequent proceedings, orders and judgments in

   this matter, including but not limited to the releases set forth in the Settlement Agreement and final

   judgment.

          30.     The Settlement Administrator shall provide the Class Counsel and counsel for

   Defendants with copies of all opt-out notifications and, within 14 days after the Opt-out Deadline,

   shall provide counsel with a final list of all who have timely and validly excluded themselves from

   the Settlement Class. All those Settlement Class Members who submit valid and timely notices

   of exclusion from the Settlement Class shall not be entitled to receive any benefits of the

   Settlement.

                                              Claims Process

          31.     The Settlement Agreement establishes a process for claiming benefits under the

   Settlement. To receive any compensation, Settlement Class Members must submit to the Settlement

   Administrator the approved Claim Form, attached as Exhibit 1.B to the Motion for Preliminary

   Approval, within 135 days from the date of this Order.




                                                    11
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 71 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


                        Termination of the Settlement and Use of this Order

            32.   This Order shall become null and void and shall be without prejudice to the rights

   of the parties, all of which shall be restored to their respective positions existing immediately

   before this Court entered this Order, if the Settlement is not approved by the Court or is terminated

   in accordance with the terms of the Settlement Agreement. In such event, the Settlement and

   Settlement Agreement, and all rights and obligations thereunder, including any releases, shall

   become null and void and be of no further force and effect, and neither the Settlement Agreement

   nor the Court’s orders, including this Order, relating to the Settlement shall be used or referred to

   for any purpose whatsoever by any person or entity.

            33.   This Order shall be of no force or effect if final judgment is not entered or there is

   no effective date under the terms of the Settlement Agreement; shall not be construed or used as

   an admission, concession or declaration by or against any party of any fault, wrongdoing, breach

   or liability; shall not be construed or used as an admission, concession or declaration by or against

   any settlement class representative or any other settlement class member that its claims lack merit

   or that the relief requested is inappropriate, improper or unavailable; and shall not constitute a

   waiver by any party of any defense or claims it may have in this litigation or in any other lawsuit.

            34.   No Party or counsel to a Party in this Litigation shall have any liability to any

   Settlement Class Member for any action taken substantially in accordance with the terms of this

   Order.

                                      Reservation of Jurisdiction

            35.   The Court retains exclusive jurisdiction over the Action to consider all further

   matters arising out of or connected with the Settlement.




                                                    12
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 72 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


          36.     The Court reserves the right to adjourn or continue the Final Approval Hearing and

   related deadlines without further written notice to the Settlement Class. If the Court alters any of

   those dates or times, the revised dates and times shall be posted on the Settlement Website by the

   Settlement Administrator.

                                            Summary of Deadlines

          37.     The Settlement Agreement shall be administered according to its terms pending the

   final approval hearing. Deadlines arising under the Settlement Agreement and this Order include,

   but are not limited to, the following:

    EVENT                                             TIMING

    Deadline for Defendants to send CAFA Notice [INSERT DATE]; 10 days after Court grants
                                                Preliminary Approval

    Deadline for Settlement Administrator to [INSERT DATE]; 20 days after Court grants
    provide Settlement Class Members’ contact Preliminary Approval
    information to Settlement Administrator

    Deadline for Settlement Administrator to [INSERT DATE]; 45 days after Court grants
    establish Settlement Website             Preliminary Approval

    Deadline for the HII Defendants to pay $27.5 [INSERT DATE]; 30 days after Court grants
    million Consideration to Escrow Agent        Preliminary Approval, or February 1, 2022,
                                                 whichever is later

    Deadline for Settlement Administrator to send [INSERT DATE]; 45 days after Court grants
    Direct Notice to Settlement Class Members     Preliminary Approval

    Deadline to file Class Counsel’s motion for [INSERT DATE]; 45 days after Court grants
    attorneys’ fees, costs, expenses and service Preliminary Approval
    awards

    Objection deadline                                [INSERT DATE]; 90 days after Court grants
                                                      Preliminary Approval

    Opt-out deadline                                  [INSERT DATE]; 90 days after Court grants
                                                      Preliminary Approval




                                                    13
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 73 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


    Deadline for Settlement Class Members to [INSERT DATE]; 135 days after Court grants
    submit Claim Forms to Settlement preliminary approval
    Administrator

    Deadline for Class Counsel to file motion for [INSERT DATE]; 30 days before Final
    final approval of settlement                  approval hearing

    Deadline for Settlement Administrator to [INSERT DATE]; 21 days before Final
    submit Affidavit or Declaration stating that the approval hearing
    Class Notice has been given

    Deadline for the HII Defendants to submit [INSERT DATE]; 21 days before Final
    Affidavit or Declaration stating that the CAFA approval hearing
    Notice has been given

    Deadline for counsel for any objector to file a [INSERT DATE]; 14 days before Final
    Notice of Appearance                            approval hearing

    Final Approval hearing                    [INSERT DATE]


         DONE AND ORDERED in Ft. Lauderdale, Florida, this ___ day of ________, 2021.


                                          _______________________________
                                          HON. RAAG SINGHAL
                                          UNITED STATES DISTRICT JUDGE




                                            14
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 74 of
                                      82




                        Exhibit 1.D
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 75 of
                                      82



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 (FT LAUDERDALE DIVISION)

                             CASE NO. 0:19-cv-61430-SINGHAL/Valle

   ELIZABETH E. BELIN, et al.,

          Plaintiffs,

   v.

   HEALTH INSURANCE INNOVATIONS, INC., et al.,

          Defendants.
                                                       /

                        [PROPOSED] FINAL ORDER AND JUDGMENT

          Now before the Court is the Unopposed Motion for Final Approval of Proposed Settlement

   and Plaintiffs’ Unopposed Motion for Attorney’s Fees, Expenses and Service Award filed by

   Plaintiffs, Elizabeth Belin, Christopher Mitchell, Kevin Furman, Mitchell Kirby, Kathryn

   Svenson, Gabrielle Watson, Jesse Manley, Randall Spitzmesser and Michael Escobar

   (“Plaintiffs”). The Parties ask the Court to enter this Final Order and Judgment granting final

   approval of the settlement, and Plaintiffs ask the Court (without opposition) to grant Class

   Counsel’s motion for attorney’s fees, expenses and service awards. Both parties seek dismissal of

   this Action with prejudice. Due and adequate notice having been given of the Settlement as

   required by the Preliminary Approval Order, the Court having considered all papers filed and

   proceedings conducted herein, and good cause appearing therefor, it is hereby ORDERED,

   ADJUDGED and DECREED as follows:

          The Court, having reviewed and considered the motions, affidavits and other submissions

   of the Parties, IT IS HEREBY ORDERED AND ADJUDGED:
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 76 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


          1.      This Final Approval Order and Judgment incorporates by reference the definitions

   in the Settlement Agreement dated September 17, 2021, and all defined terms used herein have

   the same meaning given to them in the Settlement Agreement

          2.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2). The

   Court has personal jurisdiction over Defendants, each of whom is a citizen of, or headquartered in,

   Florida. Additionally, venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

   A.     The Court Grants Final Approval to the Settlement

          3.      The Court reaffirms and makes final its provisional findings, rendered in the

   Preliminary Approval Order, that, for purposes of the Settlement, all prerequisites for maintenance

   of a class action set forth in Federal Rules of Civil Procedure 23(a) and (b)(3) are satisfied. The

   Court further confirms certification of the Classes described in its Certification Order dated

   February 1, 2021, as a Settlement Class:

          Simple Health Class. All individuals who purchased the HII Defendants’ limited
          benefit indemnity plans and/or ancillary products such as medical discount plans
          through Simple Health within the applicable statute(s) of limitation, and paid fee(s)
          and/or a premium(s) that were not completely recovered through a refund or
          chargeback.

          Nationwide Health Class. All individuals who purchased the HII Defendants’
          limited benefit indemnity plans and/or ancillary products such as medical discount
          plans through Nationwide Health within the applicable statute(s) of limitation, and
          paid fee(s) and/or a premium(s) that were not completely recovered through a
          refund or chargeback.

          Medical Expense Subclass. All individuals within the Simple Health Class or
          Nationwide Health Class who incurred uncovered medical expense(s).

          Tax Penalty Subclass. All individuals within the Simple Health Class or
          Nationwide Health Class who incurred a penalty under the ACA’s individual
          mandate provisions.




                                                   2
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 77 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


           4.      Pursuant to Federal Rule of Civil Procedure 23(e), the Court grants final approval
   of the Settlement and finds that it is, in all respects, fair, reasonable, and adequate and in the best
   interests of the Settlement Class.
           5.      The Court finds that notice of this Settlement was given to Settlement Class
   Members in accordance with the Preliminary Approval Order and constituted the best notice
   practicable of the proceedings and matters set forth therein, including the Litigation, the Settlement
   and the Settlement Class Members’ rights to object to the Settlement or opt-out of the Settlement
   Class, to all persons entitled to such notice, and that this notice satisfied the requirements of Federal
   Rule of Civil Procedure 23 and of due process. The Court further finds that the notification
   requirements of the Class Action Fairness Act, 28 U.S.C. § 1715, have been met.
           6.      The Court therefore directs the Settlement Administrator and the Parties to
   implement the Settlement according to its terms and conditions.
           7.      Upon the later of (i) the Settlement Effective Date and (ii) payment by Defendant
   of the Settlement Consideration, the Releasing Parties shall be deemed to have provided the
   Released Parties with a full and final release of the Released Claims as provided in the Settlement
   Agreement.
           8.      The persons identified in the attached Exhibit 1 requested exclusion from the
   Settlement Class as of the Objection and Opt-Out Deadline. These persons shall not share in the
   benefits of the Settlement, and this Final Approval Order and Judgment does not affect their legal
   rights to pursue any claims they may have against Defendants. All other members of the
   Settlement Class are hereinafter barred and permanently enjoined from prosecuting any Released
   Claims against the Released Parties in any court, administrative agency, arbitral forum or other
   tribunal.
           9.      All Settlement Class Members not listed in Exhibit 1 shall be bound by the
   Settlement Agreement and this Final Approval Order and Judgment, including the release
   provisions and covenant not to sue.
           10.     Neither the Settlement, nor any act performed or document executed pursuant to or
   in furtherance of the Settlement, is or may be deemed to be or may be used as an admission of, or



                                                      3
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 78 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


   evidence of, (a) the validity of any Released Claim, (b) any wrongdoing or liability of Defendants
   or any other Released Party, or (c) any fault or omission of Defendants or any other Released Party
   in any proceeding in any court, administrative agency, arbitral forum, or other tribunal.
          11.     Within three business days of the Effective Date as that term is defined in the
   Settlement Agreement, the Escrow Agent shall disburse the Net Consideration to the Settlement
   Administrator. No later than 10 days after the Effective Date, the Settlement Administrator shall
   notify Class Counsel of the Distributions to be allocated to each Participating Settlement Class
   Member out of the Settlement Fund. No later than 20 days after the date of the Effective Date, the
   Settlement Administrator shall cause the Distributions to be paid to Participating Settlement Class
   Members out of the Settlement Fund.
          12.     Within 180 days of the Effective Date, the HII Defendants agree to the following
   business practice changes, to the extent not already implemented:
                      a. Require agents and distributors of limited benefit indemnity and ancillary
                          products to record and maintain all sales calls;
                      b. Engage outside vendors to conduct secret shopper investigations for the
                          purpose of detecting deceptive or fraudulent sales practices;
                      c. Where the website of the HII Defendants or any of its distributors mentions
                          limited benefit indemnity or ancillary products, require that a conspicuous
                          disclaimer stating products are not major medical insurance and are not
                          compliant with Affordable Care Act;
                      d. Require the HII Defendants’ compliance department to communicate
                          directly with distributors about secret shopper reports and other compliance
                          issues;
                      e. Require the collection of credit card information in the verification stage or
                          thereafter in sales calls; and
                      f. Develop a disciplinary process for agents who mislead customers regarding
                          coverage.




                                                     4
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 79 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


          13.     Any amount of the Settlement Fund greater than $20,000 that, owing to undeposited
   checks, remains under the control of the Settlement Administrator 180 days after payment of all
   Distributions to Participating Settlement Class Members, shall be redistributed by the Settlement
   Administrator to Participating Settlement Class Members whose checks were deposited. Any
   amount less than $20,000 shall be distributed to [one or more non-profit or charitable organizations
   with a core mission of educating the public about the purchase of health insurance] (the “Cy Pres
   Distribution”). The Settlement Administrator shall make the Cy Pres Distribution within 240 days
   after payment of all Distributions to Participating Settlement Class Members.
          14.     Without affecting the finality of this Judgment, this Court reserves exclusive
   jurisdiction over all matters related to the administration, consummation, enforcement and
   interpretation of the Settlement and/or this Final Approval Order and Judgment, including any
   orders necessary to effectuate the final approval of the Settlement and its implementation. If any
   Party fails to fulfill its obligations under the Settlement, the Court retains authority to vacate the
   provisions of this Judgment releasing, relinquishing, discharging, barring and enjoining the
   prosecution of the Released Claims against the Released Parties and to reinstate the Released
   Claims.
          15.     If the Settlement does not become effective, this Judgment shall be rendered null
   and void to the extent provided by and in accordance with the Settlement and shall be vacated and,
   in such event, all orders entered and releases delivered in connection herewith shall be null and
   void to the extent provided by and in accordance with the Settlement.
          16.     The Parties have complied with the requirements of the Class Action Fairness Act.
          17.     No person who has not opted out of the Settlement Class and no person acting or
   purporting to act directly or on behalf of a Settlement Class Member, or acting on a representative
   basis or in any other capacity, shall commence or prosecute against any of the Released Parties
   any action or proceeding asserting any of the Released Claims.
          18.     This Court retains exclusive jurisdiction over the interpretation, enforcement, and
   implementation of the Settlement Agreement, including, but not limited to, any issues regarding
   the Parties and the Released Claims.



                                                     5
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 80 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


          19.    Upon the Settlement Effective Date, the Litigation shall be dismissed with
   prejudice.

   B.     Plaintiffs’ Unopposed Motion for Attorney’s Fees, Expenses
          and Service Award Is Granted

          20.    In Plaintiffs’ Unopposed Motion for Attorney’s Fees, Expenses and Service Award,

   Class Counsel requests that the Court approve the requested attorney’s fee of $9,165,750, which

   is 33.33% of the $27.5 million Settlement Amount and reimbursement of current expenses in the

   amount of $[____].

          21.    Class Counsel also asks this Court to reserve jurisdiction to award Service Awards

   of $6,250 to each of the Class Representatives should the United States Court of Appeals for the

   Eleventh Circuit reverse, abrogate or recede from its prohibition on Service Awards in Johnson v.

   NPAS Solutions, LLC, No. 18-12344, 2020 WL 5554412 (11th Cir. Sept. 17, 2020).

          22.    This Court has considered the requested fees both in light of the value of the relief

   obtained for the Settlement Class and finds the requested fee amount is fair and reasonable under

   the “percentage of recovery” method, which is the standard in the Eleventh Circuit. See Camden

   I Condo. Ass’n v. Dunkle, 946 F.2d 768, 771 (11th Cir. 1991).

          23.    Following Camden I, percentage-based fee awards in the Eleventh Circuit have

   averaged around 33% of the class benefit. See, e.g., Wolff v. Cash 4 Titles, 2012 WL 5290155 at

   *5-6 (S.D. Fla. Sept. 26, 2012) (noting that fees in this Circuit are “roughly one-third”); T.

   Eisenberg, et al., Attorneys’ Fees in Class Actions: 2009- 2013, 92 N.Y.U. Law Rev. 937, 951

   (2017) (the median fee from 2009 to 2013 was 33%); B. Fitzpatrick, An Empirical Study of Class

   Action Settlements and Their Fee Awards, 7 J. Empirical L. Stud. 811 (2010) (during 2006 and

   2007 the median fee was 30%); Decl. of H. Hughes, Champs Sports Bar & Grill Co. v. Mercury

   Payment Systems, LLC, No. 1:16-CV-00012-MHC (N.D. Ga.) (Doc. 82-1 at 4-5) (90% of the


                                                   6
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 81 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


   hundreds of common fund settlements a leading Atlanta mediator has negotiated provide for a fee

   of one-third of the benefit).

          24.     Here, the requested fee award falls well within that range. The requested fee also

   falls within the range of the customary fee in the private market place, where 40 percent fee

   contracts are common for complex cases such as this. See, e.g., In re: Checking Account Overdraft

   Litig, No. 1:09002036, 2013 WL 11319391, at *18 (S.D. Fla. Aug. 5, 2013) (“Class Counsel’s

   fee request falls within the range of the private marketplace, where contingency fee arrangements

   often approach or equal 40 percent of any recovery.”).

          25.     In light of the analysis of the Camden I factors, the arguments made by Class

   Counsel, Class Counsel’s Declaration and the Declaration of [expert] all submitted with the

   unopposed motion, the Court finds that Class Counsel’s request for an award of attorney’s fees in

   the amount of 33.33% of the $27.5 million Settlement Amount, and reimbursement of their current

   expenses in the amount of [$______] is fair and reasonable.

          26.     As such, Plaintiffs’ Unopposed Motion for Attorney’s Fees, Expenses and Service

   Award is GRANTED. Class Counsel shall be entitled to be paid attorney’s fees in the amount

   $9,165,750 and reimbursement of current expenses in the amount of [$_____] from the Settlement

   Amount of $27,500,000 in accordance with the Settlement Agreement.

          27.     The Court also reserves jurisdiction as to Class Counsel’s request that Class

   Representatives, Elizabeth Belin, Christopher Mitchell, Kevin Furman, Mitchell Kirby, Kathryn

   Svenson, Gabrielle Watson, Jesse Manley, Randall Spitzmesser and Michael Escobar, be paid

   service awards of $6,250, pending the resolution of Johnson v. NPAS Solutions, LLC, No. 18-

   12344 (11th Cir.).

          There is no just reason to delay entry of this Final Order and Judgment and immediate entry




                                                   7
Case 0:19-cv-61430-AHS Document 264-1 Entered on FLSD Docket 09/22/2021 Page 82 of
                                      82
                                           CASE NO. 0:19-cv-61430-SINGHAL/Valle


   by the Clerk of the Court is directed pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.

   SO ORDERED, this ___ day of _________, 20__.


                                                 _______________________________
                                                 HON. RAAG SINGHAL
                                                 UNITED STATES DISTRICT JUDGE

   cc:    All Counsel of Record




                                                    8
